Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 1 of 84




           EXHIBIT A
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 2 of 84




     Medicare Prescription Drug Benefit Manual
   Chapter 6 – Part D Drugs and Formulary Requirements

                                     Table of Contents
                                      (Rev. 18, 01-15-16)


Transmittals for Chapter 6
10 - Definition of a Part D Drug
        10.1 - General
        10.2 - Covered Part D Drug
        10.3 - Commercially Available Combination Products
        10.4 - Extemporaneous Compounds
        10.5 - Medical Supplies Associated with the Delivery of Insulin
        10.6 - Medically-Accepted Indication
                10.6.1 - Retrospective Determination of a Medically-Accepted Indication
        10.7 - Drugs Purchased in Another Country
        10.8 - Drugs Used to Treat Opioid Dependence
        10.9 - DESI Drugs
        10.10 - Over-the-Counter Products (OTCs)
        10.11 - Common Home Infusion Drugs
        10.12 - Bundling of Home Infusion Drugs Under a Part C Supplemental Benefit
        10.13 - Inhaler Supplies
        10.14 - Vaccine Administration
                10.14.1 - Elements of Vaccine Administration
                10.14.2 - Establishment of Multiple Vaccine Administration Fees
                10.14.3 - Other Vaccine Administration Considerations
20 - Part D Exclusions
        20.1 - Excluded Categories
        20.2 - Drugs Covered Under Medicare Part A or B
                20.2.1 - Exhausted Part A Benefits
                20.2.2 - Part D Sponsor Due Diligence in Prior Authorization of Part A or B
                Versus Part D Coverage Determination
        20.3 - Coverage of Supplemental Drugs Under Enhanced Alternative Coverage
        20.4 - Application of General Exclusion Provisions
30 - Formulary Requirements
        30.1 - Pharmacy and Therapeutics (P&T) Committee
Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 3 of 84



        30.1.1 - Membership
        30.1.2 - Conflict of Interest
        30.1.3 - P&T Committee Member Disclosure to CMS
        30.1.4 - Meeting Administration
        30.1.5 - Formulary Management
        30.1.6 - Formulary Exceptions
        30.1.7 - P&T Committee Role in Transition
30.2 - Provision of an Adequate Formulary
        30.2.1 - Formulary Categories and Classes
                30.2.1.1 - Application of Existing or New Drugs into the Current Version
                of the USP Model Guidelines
        30.2.2 - Formulary Benefit Management Tools
                30.2.2.1 - Utilization Management Edits Requiring CMS Submission and
                Approval
                30.2.2.2 – Utilization Management Edits Not Requiring CMS Submission
                and Approval
                30.2.2.3 – Application of Prior Authorization
        30.2.3 - Long-term Care Accessibility
        30.2.4 - Specialty Tiers
        30.2.5 - Protected Classes
        30.2.6 - Submission of Multiple Formularies
        30.2.7 - Formulary Performance and Content Review
        30.2.8 - Formulary Submission Timeline
30.3 - Formulary Changes
        30.3.1 - Limitation on Changes in Therapeutic Classification
        30.3.2 - Limitation of Formulary Changes Prior to Beginning of Contract Year
        30.3.3 - Midyear Formulary Changes
                30.3.3.1 - Policy Regarding Formulary Changes
                30.3.3.2 - Formulary Maintenance Changes
                30.3.3.3 - Non-maintenance (Other) Formulary Changes
        30.3.4 - Provision of Notice Regarding Formulary Changes
                30.3.4.1 - Beneficiary Notice Requirements
                30.3.4.2 - Notice for Other Entities
                30.3.4.3 - Provision of Notice Regarding Formulary Changes Subsequent
                to Removal from the Market
                30.3.4.4 - Notice Requirements for Pending Formulary Changes
        30.3.5 - Formulary Change Notice in Advance of Upcoming Contract Year
30.4 - Transition
        30.4.1 - Transition Requirements
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 4 of 84



              30.4.2 - General Transition Process
              30.4.3 - New Prescriptions Versus Ongoing Drug Therapy
              30.4.4 - Transition Timeframes and Transition Supply
                      30.4.4.1 - Timeframe and Transition Supply in the Retail Setting
                      30.4.4.2 - Timeframe and Transition Supply in the Long Term Care
                      Setting
                      30.4.4.3 - Transition Extension
              30.4.5 - Transition Across Contract Years
              30.4.6 - Emergency Supply for Current Enrollees in the LTC Setting
              30.4.7 - Level of Care Changes
              30.4.8 - Edits for Transition Fills
              30.4.9 - Cost-sharing Considerations
              30.4.10 - Transition Notices
              30.4.10.1 - Prescriber Notification of Transition Fills
              30.4.11 - Public Notice of Transition Process
      30.5 - Provider and Patient Education
Appendix A - Common Acute Care Home Infusion Drugs
Appendix B - Part D Drugs/Supplemental Drugs Summary Table
Appendix C - Medicare Part B versus Part D Coverage Issues
Appendix D - The Most Commonly Prescribed Drug Classes for the Medicare Population
Appendix E – Sample Transition Supply Scenarios and Eligibility
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 5 of 84



10 - Definition of a Part D Drug
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D drugs are defined in Title XVIII of the Social Security Act (the Act) and in the regulations
(42 CFR §423.100). Part D sponsors are responsible for making appropriate coverage
determinations and ensuring that covered Part D drugs meet the requirements in this section.

10.1 - General
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Subject to the exclusions specified in section 20 of this chapter, a Part D drug means the
following, if used for a medically-accepted indication as defined by section 1927(k)(6) of the
Act:

   •   A drug that may be dispensed only upon a prescription that is described in sections
       1927(k)(2)(A)(i) through (iii) of the Act;

   •   A biological product described in sections 1927(k)(2)(B)(i) through (iii) of the Act;

   •   Insulin described in section 1927(k)(2)(C) of the Act;

   •   Medical supplies associated with the delivery of insulin;

   •   A vaccine licensed under section 351 of the Public Health Service Act and its
       administration.

The Centers for Medicare & Medicaid Services (CMS) considers it best practice for Part D
sponsors to consider the proper listing of a drug product with the Food and Drug Administration
(FDA) as a prerequisite for making a Part D drug coverage determination. The FDA is unable to
provide regulatory status determinations through their regular processes if a drug product is not
properly listed. Therefore, Part D sponsors should begin the drug coverage determination
process by confirming that a prescription drug product national drug code (NDC) is properly
listed with the FDA. The FDA’s Comprehensive NDC Structured Product Labeling Data
Elements file (NSDE) is used as a source of NDC information for Medicare Part D Formulary
Reference File and prescription drug event (PDE) editing. The NSDE file can be found at
http://www.fda.gov/ForIndustry/DataStandards/StructuredProductLabeling/ucm240580.htm

CMS interprets “dispensed only upon a prescription” as meaning a drug that is recognized by the
FDA as a prescribed drug requiring “Rx only” on its label per section 503(b)(4) of the Federal
Food, Drug, and Cosmetic (FD&C) Act.

Additionally, Part D sponsors must recognize a physician’s authority to delegate prescribing
where authorized by State law. Generally, in retail pharmacy, standing orders and protocols are
methods used by physicians to delegate and define their prescribing authority to non-physician
providers such as pharmacists. Standing orders are typically pre-approved documents for a
specific drug or vaccine, contain a set of required clinical criteria and permit administration of
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 6 of 84



the drug without physician examination, as long as the required clinical criteria are met. A
protocol is similar to a standing order but is generally broader in scope and may include multiple
drugs and extensive clinical criteria. A Part D sponsor may only provide benefits for Part D
drugs that require a prescription if those drugs are dispensed upon a valid prescription, as
required by §423.104(h).

10.2 - Covered Part D Drug
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

A covered Part D drug is a Part D drug that is included in a Part D sponsor’s formulary, or
treated as being included in a Part D plan’s formulary as a result of a coverage determination or
appeal under 42 CFR §§423.566, 423.580, and 423.600, and obtained at a network pharmacy or
an out-of-network pharmacy in accordance with 42 CFR §423.124. For the applicable drugs of
a manufacturer to be covered under Part D, the manufacturer must participate in the Medicare
Coverage Gap Discount Program. An applicable drug is a Part D drug that is approved under a
new drug application under section 505(b) of the Federal Food, Drug, and Cosmetic Act or a
biologics license application under section 351 of the Public Health Service Act (other than a
product licensed under subsection (k) of such Act). Thus the definition of applicable drugs
excludes biological products approved under the abbreviated licensure pathway (biosimilars).

10.3 - Commercially Available Combination Products
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Only those combination products approved and regulated in their combination form by the FDA
as a drug, vaccine, insulin, or biological product, as described in paragraph (i), (ii), (iii), or (v)
of the Part D drug definition at §423.100 are eligible for Part D coverage. This requirement for
FDA approval applies to commercially available combination products meant for broad
distribution. Extemporaneously compounded prescription drug products (addressed separately
in this chapter in section 10.4 as well as in §423.120(d)) are not affected by this requirement.
Approved commercially available combination products include those with multiple active
ingredients combined in a single drug product and those products with multiple drugs that
remain separate but are co-packaged together and intended for dispensing as a single entity.

10.4 - Extemporaneous Compounds
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Compounded prescription drug products can contain: (1) all Part D drug product components; (2)
some Part D drug product components; or (3) no Part D drug product components. As defined in
§423.120(d), only compounds that contain at least one ingredient that independently meets the
definition of a Part D drug, and that do not contain any ingredients covered under Part B as
prescribed and dispensed or administered, may be covered under Part D. Only costs associated
with those components that satisfy the definition of a Part D drug are allowable costs under Part
D because the compounded products as a whole do not satisfy the definition of a Part D drug.

For a Part D compound to be considered on-formulary, all ingredients that independently meet
the definition of a Part D drug must be considered on-formulary. Bulk powders (i.e., Active
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 7 of 84



Pharmaceutical Ingredients for compounding) do not satisfy the definition of a Part D drug and
are not covered by Part D. For any non-Part D ingredient of the Part D compound, the Part D
sponsor’s contract with the pharmacy must prohibit balance billing the beneficiary for the cost
of any such ingredients.

Sponsors treating compounds as non-formulary products should be applying the cost sharing
associated with an exceptions tier, regardless of whether the compound contains brand name or
generic products. For a Part D compound considered off-formulary, transition rules apply such
that all ingredients that independently meet the definition of a Part D drug must become payable
in the event of a transition fill and be covered if an exception under §423.578(b) is approved for
coverage of the compound.

The labor costs associated with mixing a compounded product that contains at least one Part D
drug component can be included in the dispensing fee (as defined in 42 CFR §423.100). For
compounds containing all generic products, the generic cost-sharing should be applied. If a
compound contains any brand name products, the Part D sponsor may apply the higher brand
name cost-sharing to the entire compound. For low income subsidy (LIS) beneficiaries the
copayment amount is based on whether the most expensive ingredient that independently meets
the definition of a Part D drug in the Part D compound is a generic or brand name drug.

10.5 - Medical Supplies Associated with the Delivery of Insulin
(Rev. 2; Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

Medical supplies directly associated with delivering insulin to the body, including syringes,
needles, alcohol swabs, gauze, and insulin injection delivery devices not otherwise covered
under Medicare Part B, such as insulin pens, pen supplies, and needle-free syringes, can satisfy
the definition of a Part D drug. However, test strips, lancets and needle disposal systems are not
considered medical supplies directly associated with the delivery of insulin for purposes of
coverage under Part D.

Insulin syringes equipped with a safe needle device, in their entirety (syringe and device), are
also Part D drugs and should be managed like any other Part D drug the sponsor places on its
formulary. Part D sponsors must make safety enabled insulin syringes available on their
formularies for all of their institutionalized beneficiaries.

10.6 - Medically-Accepted Indication
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Section 1860D-2(e)(4) of the Act defines “medically-accepted indication,” in part by reference
to section 1927(k)(6) of the Act, to any use of a covered Part D drug which is approved under the
Federal Food, Drug, and Cosmetic Act, or the use of which is supported by one or more citations
included or approved for inclusion in any of the compendia described in section 1927(g)(1)(B)(i)
of the Act. The recognized compendia are:

           I. American Hospital Formulary Service Drug Information, and
           II. DRUGDEX® Information System.
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 8 of 84




The definition of medically accepted indication also means, in the case of a covered Part D drug
used in an anticancer chemotherapeutic regimen, the definition of medically accepted indication
in section 1861(t)(2)(B) of the Act. Thus, Part D sponsors will be required to thoroughly
understand and apply Part B’s definition of an anti-cancer chemotherapeutic regimen, utilize
Part B compendia, and consider peer reviewed medical literature when necessary. Pub. 100-02,
Medicare Benefit Policy Manual, chapter 15, section 50.4.5 (http://www.cms.gov/Regulations-
and-Guidance/Guidance/Manuals/downloads/bp102c15.pdf) will be the authoritative guidance
for Part D sponsors in their consideration of medically-accepted indications for Part D anti-
cancer chemotherapeutic claims.

Part D sponsors are responsible for ensuring that covered Part D drugs are prescribed for
medically-accepted indications using the tools and data available to them to make such
determinations. Part D sponsors must reference all CMS recognized compendia to determine
whether there are any supportive citations, prior to determining that a drug is not being used for
a medically-accepted indication. Part D sponsors may rely on utilization management policies
and procedures, approved by CMS where required (see section 30.2.2.1), to make such
determinations. Dispensing pharmacists are not required to contact each prescriber to verify a
prescription is being used for a medically-accepted indication.

Also, medically-accepted indication refers to the diagnosis or condition for which a drug is being
prescribed, not the dose being prescribed for such indication. Part D sponsors may have dose
limitations based on FDA labeling, but an enrollee may request (and be granted) an exception to
a dose restriction through the formulary exception process based on medical necessity criteria.

Additionally a Part D drug must be used for a medically-accepted indication that facilitates the
diagnosis or treatment of illness or injury or to improve the functioning of a malformed body
member (except for Part D vaccines). Consequently, if a drug works on medical equipment or
devices and is not used for a medically-accepted indication of therapeutic value on the body, it
cannot satisfy the definition of a Part D drug. For example, a heparin flush is not used to treat a
patient for a medically-accepted indication, but rather to dissolve possible blood clots around an
infusion line. Therefore, heparin’s use in this instance is not therapeutic but is, instead,
necessary to make durable medical equipment work. Heparin would therefore not be a Part D
drug when used in a heparin flush.

Utilization management edits should be applied to drugs that are likely to be used for indications
that are excluded from Part D coverage or that are not medically accepted in the sponsor’s
experience or as directed by CMS. While CMS would not expect edits to be universally applied
to check whether every drug or most drugs are being used for medically-accepted indications,
Part D sponsors remain responsible for ensuring that Part D drugs are only covered when used
for medically-accepted indications. Therefore, all Part D sponsors should consistently utilize
prior authorization (PA) for those drugs with the highest likelihood of non-Part D covered uses,
as detailed in section 30.2.2.3 unless plans are able to reliably use tools other than PA to
determine appropriate coverage for the drug.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 9 of 84



10.6.1 - Retrospective Determination of a Medically-Accepted Indication
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D sponsors may retrospectively identify and confirm – either as part of their retrospective
review programs required under 42 CFR §423.153, or incident to another utilization management
review – that a dispensed drug, including when dispensed as a transition fill, was not prescribed
for a medically-accepted indication for a particular individual (see the example below, in which
this occurred because a dosage issue resulted in the case being flagged).

       Example: An individual receives a prescription and takes the drug within a common
       dosing regimen (i.e., one tablet daily). Several months later, that individual’s physician
       writes a new prescription for an increased dosage of that drug. The second prescription
       triggers a quantity limit claim edit (for example, based on safety limits). As a result, the
       individual’s physician requests a coverage determination from the plan and submits
       evidence to support an exception to the quantity limit. Based on that evidence, the Part D
       sponsor makes a determination that the drug was not prescribed for a medically-accepted
       indication.

When it was not reasonable to expect a Part D sponsor to require prior authorization to ensure a
drug is being used for an accepted medical indication, CMS would not expect the sponsor to
recover payments made to pharmacies or attempt to obtain reimbursement from enrollees.
However, when retrospective review of point of sale claims adjudication determines that a drug
was dispensed for a non-medically-accepted indication, the PDE should be deleted and
accumulators adjusted. (Sponsors should additionally reference all applicable PDE guidance
and, when applicable, guidance in the Prescription Drug Benefit Manual, chapter 18 – Part D
Enrollee Grievances, Coverage Determinations, and Appeals, regarding required notices for
coverage determinations, available at https://www.cms.gov/Medicare/Appeals-and-
Grievances/MedPrescriptDrugApplGriev/Downloads/Chapter18.zip).

10.7 - Drugs Purchased in Another Country
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D sponsors must exclude Part D drugs from qualified prescription drug coverage if they are
not sold in the United States. In addition, Part D sponsors may only pay for drugs that satisfy the
definition of Part D drug. In general, such definition requires FDA approval for sale in the
United States. Therefore, even if the manufacturer has FDA approval for a drug, the version
produced for foreign markets usually does not meet all of the requirements of the U.S. approval,
and thus it is considered to be unapproved.

In the event of a drug shortage, in order to ensure access to critically needed drugs in
conjunction with the actions taken by the FDA, CMS will accept PDE submissions with national
drug codes for foreign versions of Part D drugs, imported under the FDA’s exercise of its
enforcement discretion. PDE allowances will be limited to the specific drug product(s),
conditions, and the duration of the shortage as specified by the FDA. Such products cannot be
discounted under the Medicare Coverage Gap Discount Program.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 10 of 84



10.8 - Drugs Used to Treat Opioid Dependence
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D sponsors must include coverage for Part D drugs, either by formulary inclusion or via an
exception, when medically necessary for the treatment of opioid dependence. Coverage is not
limited to single entity products such as Subutex®, but must include combination products that
are Part D drugs when medically necessary (e.g., Suboxone®). For any new enrollees, CMS
requires sponsors to have a transition policy to prevent any unintended interruptions in
pharmacologic treatment with Part D drugs during their transition into the benefit. This
transition policy, along with CMS’ non-formulary exceptions/appeals requirements, should
ensure that all Medicare enrollees have timely access to their medically necessary Part D drug
therapies for opioid dependence.

A Part D drug is defined, in part, as “a drug that may be dispensed only upon a prescription.”
Consequently, methadone is not a Part D drug when used for treatment of opioid dependence
because it cannot be dispensed for this purpose upon a prescription at a retail pharmacy.
(NOTE: Methadone is a Part D drug when used for pain). State Medicaid Programs may
continue to include the costs of methadone in their bundled payment to qualified drug treatment
clinics or hospitals that dispense methadone for opioid dependence.

10.9 - DESI Drugs
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

For a drug to be available for reimbursement by a Part D sponsor it must meet the definition of a
Part D drug. Section 1860D–2(e)(1) of the Social Security Act (the Act) generally defines a Part
D drug to include those drugs that may be dispensed only upon a prescription and that meet the
requirements of section 1927(k)(2) of the Act. Section 1927(k)(2) generally requires that the
drug be approved by the FDA or otherwise described under sections 1927(k)(2)(A)(ii) or (A)(iii)
of the Act. These provisions address those drugs affected by the Drug Amendments of 1962
(amending the Federal Food, Drug & Cosmetic Act), which require that a new drug be proven
effective, as well as safe. FDA’s Drug Efficacy Study Implementation (DESI) evaluates the
effectiveness of those drugs that had been previously approved on safety grounds alone. FDA
indicates that these drugs, and those identical, related, and similar to them, may continue to be
marketed until the administrative proceedings evaluating their effectiveness have been
concluded, at which point continued marketing is permitted only if a new drug application
(NDA) or abbreviated new drug application (ANDA) is approved. The vast majority of the
DESI proceedings have been concluded, but a few are still pending.

The definition of a Part D drug does not include less than effective (LTE) DESI drugs or those
identical, related or similar drugs to the LTE DESI drug. As FDA continues to undertake
reviews under the DESI program and announces results of its hearings, CMS would expect Part
D sponsors to adjust their formularies accordingly, as they should with any other applicable FDA
drug product announcement. If a sponsor discovers the presence of any LTE DESIs on its
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 11 of 84



formulary based on an FDA announcement or otherwise, it should remove these drugs from the
formularies on accordance with section 30.3. 1

10.10 - Over-the-Counter Products (OTCs)
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

The definition of a Part D drug does not include OTCs. Therefore, Part D sponsors cannot cover
OTCs under their basic prescription drug benefit or as a supplemental benefit under enhanced
alternative coverage. However, CMS will allow Part D sponsors the option to provide OTCs as
part of their administrative costs structure. Refer to chapter 7, section 60, of this manual for
further discussion of this option.

When an existing formulary product switches to an OTC status during the contract year, any
existing inventory of the previous legend product (manufactured under the legend New Drug
Application (NDA) and possessing the legend National Drug Code (NDC) number) will continue
to satisfy the Part D drug definition. Given the potential for beneficiaries requiring conversion to
other therapeutically equivalent legend products, CMS strongly recommends immediate
notification of affected enrollees using the notification criteria outlined in section 30.3.4. CMS
will direct sponsors to remove the converted legend product from their formulary at the next
formulary submission window after the OTC product becomes available.

Providing the OTC product at no cost to beneficiaries, as outlined in chapter 7, section 60, of this
manual, will not satisfy CMS’ formulary requirements and Part D sponsors may need to add
additional drugs when the OTC is removed from its formulary. However, adjudication of the
legend product may continue as long as the market holds residual inventory.

10.11 - Common Home Infusion Drugs
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

CMS has identified a list of acute care drugs that are most commonly utilized in the home
infusion setting. The use of these drugs or drug classes often results in an earlier hospital
discharge and reduced healthcare costs. Rapid access to these agents is imperative for these
health care transitions. It is CMS’ expectation that Part D sponsors will not implement policies
that could potentially delay or restrict beneficiary access to these important agents. In general,
should prior authorization or other utilization management edits apply to any of these agents,
CMS would expect that Part D sponsors handle these in an expedited manner in order to
facilitate hospital discharge in appropriate time frames. In addition, it is CMS’ expectation that
Part D sponsors ensure appropriate beneficiary access to these drugs or drug classes via
formulary inclusion. See Appendix A for a list of commonly utilized home infusion drugs.




1
  If, based on an FDA announcement, a Part D sponsor recognizes and removes a non-Part D drug from its
formulary; CMS expects that Part D sponsors will provide 60 days of advance notice of the formulary removal.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 12 of 84



10.12 - Bundling of Home Infusion Drugs Under a Part C Supplemental
Benefit
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D sponsors that offer Medicare Advantage (MA) prescription drug plans may choose to
provide Part D home infusion drugs as part of a bundled service as a mandatory supplemental
benefit under Part C, provided the sponsor consistently applies the option (i.e., in a given
contract year, the plan either always covers a particular home infusion drug as part of a bundled
service under Part C, or always covers a particular home infusion drug under Part D). Given
uniform benefits requirements, sponsors electing this option must also ensure that the bundled
service is available to all enrollees of any MA-PD or cost plan in which it chooses to provide
Part D home infusion drugs as a mandatory supplemental benefit under Part C.

Interested Part D sponsors must appropriately assign these costs to the Part C component of their
bids to account for these bundled drugs. They must also provide, through the Formulary
Submission module, a file that clearly identifies the Part D home infusion drugs that will be
offered as part of a mandatory supplemental benefit under Part C for the following contract year.
CMS will review sponsors’ home infusion drug files as part of our formulary review process to
ensure that only home infusion drugs are included as part of the Part C supplemental benefit.

Effective with contract year 2010, CMS waived the definition of a Part D drug at 42 CFR
§423.100 with respect to Part D drugs covered as part of a bundled benefit under a Part C
supplemental benefit. Waiver of the definition of a Part D drug will improve benefit
coordination of home infusion therapy between Parts C and D, particularly since the services and
supplies necessary for home infusion are never covered under Part D but would be provided as
part of a bundle of service under a Part C mandatory supplemental benefit. However, this waiver
is conditioned on the application of zero cost sharing for the bundle of home infusion services
provided under a Part C supplemental benefit. Thus, sponsors will not qualify for the waiver
and, in turn, will not qualify to cover Part D home infusion drugs as part of a bundle of services
under a Part C supplemental benefit without indicating on their Plan Benefit Packages (PBPs)
that the applicable cost sharing for this bundle of services is $0.

In addition, the requirement that Part D sponsors’ formularies include at least two Part D drugs
in each category and class of covered Part D drugs at 42 CFR §423.120(b)(2)(i) is waived for
Part D sponsors for applicable formulary categories or classes when Part D home infusion drugs
are provided as part of a bundled service as a mandatory supplemental benefit under Part C.
Waiver of the requirement at 42 CFR §423.120(b)(2)(i) will allow Part D sponsors choosing to
provide Part D home infusion drugs as a part of bundled service under a Part C mandatory
supplemental benefit to improve benefit coordination of home infusion therapy between Part C
and Part D. This improved benefit coordination promotes continuity of care and cost avoidance
of more expensive institutional care by facilitating continuous access to home infusion drugs, as
well as the costs of administration and supplies associated with that therapy.

Part D sponsors choosing to provide Part D home infusion drugs as part of a bundled service
must indicate on their marketed formularies that certain drugs may be covered under the
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 13 of 84



sponsor’s medical, rather than its prescription, benefit. For more information, consult the model
formulary available at:
http://www.cms.gov/Medicare/Prescription-Drug-Coverage/PrescriptionDrugCovContra/Part-D-
Model-Marketing-Materials.html.

10.13 - Inhaler Supplies
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

In general, only those accessories for meter dose inhalers (MDIs), Dry Powder Inhalers (DPIs),
or Nasal Spray Inhalers (NS) that are included on the New Drug Application or Abbreviated New
Drug Application, listed on the package insert, and specifically packaged with the drug product
itself are eligible to meet the definition of a Part D drug. If the accessories (i.e., actuator,
chamber) are sold separately or are not included on the drug product’s NDA or ANDA, they
would not meet the definition of a Part D drug.

10.14 - Vaccine Administration
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Since January 1, 2008, the Part D program covers vaccine administration costs associated with
Part D vaccines. CMS interprets this statutory requirement to mean that the Part D vaccine
administration costs are a component of the negotiated price for a Part D-covered vaccine. In
other words, the negotiated price for a Part D vaccine will be comprised of the vaccine ingredient
cost, a dispensing fee (if applicable), and a vaccine administration fee. This interpretation
recognizes the intrinsic linkage that exists between the vaccine and its corresponding
administration, since a beneficiary would never purchase a vaccine without the expectation that it
would be administered.

In general, CMS believes that Part D vaccines, including the associated administration costs,
should be billed on one claim for both in- and out-of-network situations. For example, if an in-
network pharmacy dispenses and administers the vaccine in accordance with State law, the
pharmacy would process a single claim to the Part D sponsor and collect from the enrollee any
applicable cost-sharing on the vaccine and its administration. Alternatively, if a vaccine is
administered outside of the plan’s Part D pharmacy network, the provider would supply the
vaccine, administer it, and then bill the beneficiary for the entire charge, including all
components. The beneficiary would, in turn, submit a paper claim to the Part D sponsor for
reimbursement for both the vaccine ingredient cost and administration fee.

10.14.1 - Elements of Vaccine Administration
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

Vaccine administration fees should be subject to negotiations between Part D sponsors and
pharmacies. CMS expects that sponsors will take into consideration the elements reflected in
existing Part B vaccine administration fees when establishing their own vaccine administration
fees. For example, Part B considers the immunizing professional’s time in physically delivering
the vaccine to a beneficiary, the resources encompassing the supplies (syringe, gauze, band-aid,
alcohol prep pad, etc.), the indirect costs of the office, and professional liability.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 14 of 84




10.14.2 - Establishment of Multiple Vaccine Administration Fees
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

Part D sponsors will have the discretion to implement either a single vaccine administration fee
for all vaccines or multiple administration fees based on type of vaccine, variance in provider
type, and product administration complexity. CMS plans to retrospectively review vaccine
administration fees to look for outliers and potentially discriminatory practices that would impact
beneficiary access to Part D vaccines.

10.14.3 - Other Vaccine Administration Considerations
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

Part D sponsors may implement drug utilization management tools to determine if a vaccine is
necessary; however, in the absence of any information showing previous immunization (i.e.,
claims data), the Part D sponsor should make payment available for a vaccine and its
administration consistent with Advisory Committee on Immunization Practices (ACIP)
recommendations.

20 - Part D Exclusions
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

20.1 - Excluded Categories
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D does not cover drugs or classes of drugs, or their medical uses, which are excluded from
coverage or otherwise restricted under section 1927(d)(2) of the Act.

Drugs Excluded from Part D coverage:

   •   Agents when used for anorexia, weight loss, or weight gain (even if used for a non-
       cosmetic purpose (i.e., morbid obesity)).

   •   Agents when used to promote fertility.

   •   Agents when used for cosmetic purposes or hair growth.

   •   Agents when used for the symptomatic relief of cough and colds.

   •   Prescription vitamins and mineral products, except prenatal vitamins and fluoride
       preparations.

   •   Nonprescription drugs.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 15 of 84



   •   Covered outpatient drugs which the manufacturer seeks to require as a condition of sale
       that associated tests or monitoring services be purchased exclusively from the
       manufacturer or its designee.

   •   Agents when used for the treatment of sexual or erectile dysfunction (ED). ED drugs will
       meet the definition of a Part D drug when prescribed for medically-accepted indications
       approved by the FDA other than sexual or erectile dysfunction (such as pulmonary
       hypertension). However, ED drugs will not meet the definition of a Part D drug
       when used off-label, even when the off label use is listed in one of the compendia
       found in section 1927(g)(1)(B)(i) of the Act: American Hospital Formulary Service
       Drug Information, and DRUGDEX® Information System.

Drugs Not Excluded from Part D Coverage:

   •   Prescription drug products that otherwise satisfy the definition of a Part D drug are Part D
       drugs when used for AIDS wasting and cachexia due to a chronic disease, if these
       conditions are medically-accepted indications as defined by section 1927(k)(6) of the Act
       for the particular Part D drug. Specifically, CMS does not consider such prescription
       drug products being used to treat AIDS wasting and cachexia due to a chronic disease as
       either agents used for weight gain or agents used for cosmetic purposes.

   •   Part D drugs indicated for the treatment of psoriasis, acne, rosacea, or vitiligo are not
       considered cosmetic.

   •   Vitamin D analogs such as calcitriol, doxercalciferol, and paricalcitol when used for a
       medically-accepted indication as defined by section 1927(k)(6) of the Act, are not
       excluded because CMS interprets the exclusion of prescription vitamin D products as
       being limited to products consisting of ergocalciferol (vitamin D2) and/or cholecalciferol
       (vitamin D3).

   •   Prescription-only smoking cessation products.

   •   Prescription Niacin Products (Niaspan, Niacor).

   •   Cough and cold medications are eligible to meet the definition of a Part D drug in
       clinically relevant situations other than those of symptomatic relief of cough and/or
       colds. For example, when “cough” medications are used to treat a medical condition
       that causes a cough, such as the use of bronchodilators for the treatment of
       bronchospasm in asthma, CMS does not consider these “cough” medications as excluded
       drugs and, therefore, these medications may be covered under Part D. However,
       antitussives used to treat cough symptoms, and not the underlying medical condition
       causing the cough, are excluded from basic Part D coverage regardless of the medical
       condition causing the cough.

   •   Benzodiazepines
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 16 of 84



   •   Barbiturates

See Appendix B for further clarification of Part D coverage or non-coverage of specific
products/drugs/drug categories.

20.2 - Drugs Covered Under Medicare Part A or B
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

The Social Security Act specifies that a drug prescribed to a Part D eligible individual cannot be
considered a covered Part D drug if payment for such drug ‘‘...is available (or would be available
but for the application of a deductible) under part A or B for that individual.’’ CMS interprets
this to mean that if payment could be available under Part A (e.g., hospital inpatient, hospice
benefit) or Part B to the individual for such drug, then it will not be covered under Part D.
Consequently, drugs covered under Parts A and B are considered available (and excluded from
Part D) if a beneficiary chooses not to pay premiums or if a beneficiary has enrolled in Part B but
that coverage has not yet taken effect.

Two unique examples of drugs covered under Part A or B are (1) drugs and biological products
related to the terminal illness or related conditions for beneficiaries who have elected the
Medicare hospice benefit, as these drugs should be covered under the Medicare Part A payment
to a hospice, and (2) drugs used for ESRD beneficiaries receiving renal dialysis services, as
these drugs are included in the Medicare Part B bundled payment to an ESRD dialysis facility.

Drugs and biological products paid for under the Medicare Part A per-diem payments to a
Medicare hospice program are excluded from coverage under Part D. However, given access
and operational issues, in lieu of placing a beneficiary-level PA on all drugs for beneficiaries
who have elected hospice, CMS strongly encourages sponsors to only place beneficiary-level PA
requirements on the following four categories: analgesics, antinauseants (antiemetics), laxatives,
and antianxiety drugs (anxiolytics).

Part D sponsors generally may use either PA requirements or a “pay and chase” approach to
determine whether payment for drugs may be made under Part D. However, given concerns
regarding the impact on access to drugs for ESRD beneficiaries or for those beneficiaries who
have elected hospice, sponsors are strongly encouraged to limit the use of PA to certain specific
categories of drugs covered under the Medicare hospice benefit or drugs that are always used
for the treatment of ESRD for ESRD beneficiaries receiving renal dialysis services. Further,
recent CMS guidance pertaining to these drugs indicates sponsors are not expected to take
special measures beyond their normal compliance and utilization review activities to
retrospectively review paid claims for purposes of determining whether drugs in the other
categories were either unrelated to the hospice beneficiary’s terminal illness or used for ESRD
treatment. However, if it is determined through routine utilization review or otherwise that a
drug has been inappropriately billed to a Part D sponsor, the Part D sponsor should seek
recovery from the hospice provider, ESRD dialysis facility, or beneficiary, as appropriate.

See Appendix C for further explanation and clarification of specific issues regarding coverage
under Medicare Part B.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 17 of 84




20.2.1 - Exhausted Part A Benefits
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

The issue of applicability of Part D coverage has also arisen in the context of inpatients in acute
care hospital settings (including long-term care (LTC) hospitals, which are certified as acute care
hospitals) who have exhausted their Part A inpatient stay benefit, but who require and continue
to receive a level of care that qualifies them for a Part A inpatient stay.

Drugs provided in an inpatient setting to an individual who has exhausted his or her lifetime
inpatient hospital benefit under Part A are not drugs that could be covered under Part A for that
individual. Unlike a beneficiary who, for example, chooses not to buy into Part B, there is no
way for an individual who has exhausted his or her Part A inpatient stay benefit to obtain
coverage under Part A for his or her drugs; therefore, Part D coverage may be available to a Part
D enrollee who has exhausted his or her Part A inpatient stay benefit and who remains in that
inpatient setting (provided the drug would otherwise be covered under Part D). See chapter 5,
section 50.5.4, regarding sponsor contracting requirements when a beneficiary has exhausted
inpatient Part A benefit days.

20.2.2 - Part D Sponsor Due Diligence in Prior Authorization of Part A or B
Versus Part D Coverage Determination
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

A drug approved or denied through prior authorization constitutes a coverage determination,
subject to all applicable coverage determination standards, timelines, and requirements.
However, Part D sponsors should rely upon (1) information included by the physician with the
prescription, (2) information communicated by the pharmacist or included with the submitted
claim, such as diagnosis information (e.g., to determine whether the prescription is related to a
Medicare covered transplant), (3) information captured by the plan sponsor previously, such as
diagnosis information from previous PAs, and (4) location of administration (e.g., to determine if
the prescription is being dispensed for a beneficiary in a nursing home) when available to avoid
the need for a separate coverage determination request to obtain the needed information
whenever possible. Assuming the available information is sufficient to correctly assign payment
to Part A or B or Part D, there is no need in such cases to require additional information to be
obtained from the physician.

To the extent that the Part D sponsor requires its contracted pharmacies to report the information
provided on the prescription to assist in the determination of Part A or B versus Part D coverage,
the sponsor should rely on the pharmacist’s report of appropriate information to appropriately
adjudicate the claim under Part D. For example, for cases in which prednisone is prescribed for
a condition other than immunosuppression secondary to a Medicare-covered transplant, and this
is either documented on the prescription, or evident based on the prescriber’s specialty, a known
diagnosis, or concomitant therapies, a sponsor may cover the drug under Part D without seeking
further information from the prescribing physician.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 18 of 84



This clarification should not be construed to indicate that a Part D sponsor may not impose prior
authorization or other procedures to ensure appropriate coverage under the Medicare drug
benefit. Part D sponsors may apply prior authorization to establish appropriate payment under
Part A or B or Part D, even if the beneficiary is currently taking the drug. However, CMS
believes that the sponsor will have met appropriate due diligence standards without further
contacting a physician if necessary and sufficient information is available, and the contracted
pharmacy is able to communicate this information to the sponsor in order to make the coverage
determination. Refer to section 30.2.2.3 for additional guidance on the application of PAs. For
more information on Coverage Determination requirements, see Medicare Prescription Drug
Benefit Manual, chapter 18, available at https://www.cms.gov/Medicare/Appeals-and-
Grievances/MedPrescriptDrugApplGriev/Downloads/Chapter18.zip.

20.3 - Coverage of Supplemental Drugs Under Enhanced Alternative
Coverage
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

A Part D sponsor may only include coverage of drugs that would meet the definition of a Part D
drug but for the application of section 20.1 (these are known as “supplemental drugs,” as
provided in chapter 5, section 10.2 of this manual) as a supplemental benefit under enhanced
alternative coverage.

20.4 - Application of General Exclusion Provisions
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

In accordance with section 1860D-2(e)(3) of the Act, a Part D sponsor may exclude from
qualified prescription drug coverage any Part D drug:

   •   For which payment would not be made if items and services are not reasonable and
       necessary for the diagnosis or treatment of illness or injury or to improve the functioning
       of a malformed body member (except for Part D vaccines); or

   •   Which is not prescribed in accordance with the Part D plan.

Such exclusions are coverage determinations or redeterminations pursuant to chapter 18 of this
manual, and are subject to appeal.

Unlike other Part D drugs that may be excluded when not reasonable and necessary for the
diagnosis or treatment of illness or injury or to improve the functioning of a malformed body
member, Part D vaccines may only be excluded when their administration is not reasonable and
necessary for the prevention of illness.

30 - Formulary Requirements
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

A Part D sponsor that uses a formulary under its qualified prescription drug coverage must meet
requirements for the following:
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 19 of 84




   •   Pharmacy and Therapeutics committee;
   •   Provision of an adequate formulary;
   •   Transition process;
   •   Limitation on changes in therapeutic classification;
   •   Provision of notice regarding formulary changes;
   •   Limitation of formulary changes prior to beginning of contract year;
   •   Provider and patient education; and
   •   Formulary changes during the contract year.

30.1 - Pharmacy and Therapeutics (P&T) Committee
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

A Part D sponsor’s formulary must be developed and reviewed by a P&T committee that meets
specific requirements with respect to:

   •   Membership;
   •   Conflict of interest;
   •   P&T member disclosure to CMS;
   •   Meeting administration;
   •   Formulary management;
   •   Formulary exceptions; and
   •   P&T committee role.

30.1.1 - Membership
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D sponsors’ P&T committee membership must satisfy the following requirements:

   •   P&T committee members must come from various clinical specialties that adequately
       represent the needs of sponsors’ enrollees.

   •   A majority of the P&T committee members must be practicing physicians, practicing
       pharmacists, or both. CMS defines a practicing physician or pharmacist to be an
       individual who has an active professional license to practice in the United States or one
       of its Territories and is currently practicing in the U.S. or one of its Territories.

   •   At least one P&T committee practicing pharmacist and one practicing physician must be
       an expert in the care of elderly or disabled persons.

   •   At least one P&T committee practicing pharmacist and one practicing physician must be
       independent and free of conflict with respect to the Part D sponsor and pharmaceutical
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 20 of 84



       manufacturers. Such P&T committee members may have certain non-employee
       relationships with pharmaceutical manufacturers (for example consulting, advisory, or
       research relationships) and still be considered independent and free of conflict provided
       those relationships do not constitute significant sources of income and they do not
       otherwise have a conflict of interest that would compromise their independence. In
       addition, panel providers in a staff model HMO may be considered independent and free
       of conflict to the extent that any remuneration received from a Part D sponsor is limited
       to his or her clinical responsibilities for the care of plan enrollees.

30.1.2 - Conflict of Interest
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

P&T committee members should sign a conflict of interest statement revealing economic or
other relationships with entities affected by drug coverage decisions that could influence
committee decisions.

30.1.3 - P&T Committee Member Disclosure to CMS
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

In the event the Part D sponsor has entered into a confidential agreement such that the Pharmacy
Benefits Manager (PBM) will not disclose its P&T committee membership to the Part D sponsor,
then it is the Part D sponsor’s responsibility to notify CMS that this information will be
submitted by the sponsor’s PBM. Moreover, the Part D sponsor must ensure that the PBM
notifies CMS of the P&T committee membership. The Part D sponsor maintains ultimate
responsibility for adhering to and otherwise fully complying with all terms and conditions of its
contract and the sponsor must ensure that the PBM notifies the sponsor that this information has
been successfully submitted to CMS.

30.1.4 - Meeting Administration
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

The Part D sponsor’s P&T committee should meet on a regular basis, but no less than quarterly.
P&T committee decisions regarding formulary development or revision must be documented in
writing.

30.1.5 - Formulary Management
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D sponsor’s P&T committee will consider the following:

   •   The P&T committee must review for clinical appropriateness the practices and policies
       for formulary management activities, such as prior authorizations, step therapies, quantity
       limitations, generic substitutions, and other drug utilization activities that affect access.
       P&T committee recommendations regarding these activities are advisory only and not
       binding on the Part D sponsor.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 21 of 84



   •   Formulary management decisions must be based on scientific evidence, and may also be
       based on pharmacoeconomic considerations that achieve appropriate, safe, and cost
       effective drug therapy.

   •   The P&T committees will be required to establish and document procedures to ensure
       appropriate drug review and inclusion. This includes documentation of decisions
       regarding formulary development and revision and utilization management activities (42
       CFR §423.120(b)(1)(viii)). P&T committee recommendations regarding which Part D
       drugs are placed on a sponsor’s formulary are binding on the Part D sponsor.

   •   Clinical decisions by the P&T committee should be based on scientific evidence and
       standards of practice, including peer reviewed medical literature, well-established clinical
       practice guidelines, and pharmacoeconomic studies, as well as other sources of
       appropriate information.

   •   Drugs’ therapeutic advantages in terms of safety and efficacy must be considered when
       selecting formulary drugs and placing them on formulary tiers.

   •   The P&T committee will make a reasonable effort to review a new FDA approved drug
       product (or new FDA approved indication) within 90 days of its release onto the market
       and will make a decision on each new FDA approved drug product (or new FDA
       approved indication) within 180 days of its release onto the market, or a clinical
       justification will be provided if this timeframe is not met.

   •   The P&T committee will evaluate and analyze treatment protocols and procedures related
       to the sponsor’s formulary at least annually.

   •   The P&T committee will approve inclusion or exclusion of the therapeutic classes in the
       formulary on an annual basis.

   •   Part D sponsors that change pharmacy benefit managers (PBMs) mid-year are required to
       continue the existing formulary. Decisions regarding formulary inclusion made by the
       previous PBM’s P&T committee are binding on the assuming PBM. CMS will not
       approve negative formulary change requests for the purpose of aligning an existing
       formulary with that of a new PBM.

30.1.6 - Formulary Exceptions
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

P&T committees must review for clinical appropriateness protocols and procedures for the
timely use of and access to both formulary and non-formulary drug products. Part D coverage
determinations and appeals information can be found in chapter 18 of this manual.

30.1.7 - P&T Committee Role in Transition
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 22 of 84



At a minimum, a sponsor’s transition process, the minimum requirements of which are detailed
in section 30.4, will address procedures for medical review of non formulary drug requests and,
when appropriate, a process for switching new Part D sponsor enrollees to therapeutically
appropriate formulary alternatives failing an affirmative medical necessity determination. CMS
will look to transition process submissions for assurances that a sponsor’s P&T committee will
review and provide recommendations regarding the procedures for medical review of non-
formulary drug requests. P&T committee involvement will help ensure that transition decisions
appropriately address situations involving enrollees stabilized on drugs that are not on the
sponsor’s formulary (or that are on the formulary but require prior authorization or step therapy
under a sponsor's utilization management requirements) and which are known to have risks
associated with any changes in the prescribed regimen.

30.2 - Provision of an Adequate Formulary
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

CMS encourages Part D sponsors to submit formularies similar to those in widespread use today.
CMS will check the formulary to ensure inclusion of a range of drugs in a broad distribution of
therapeutic categories and classes, in order to satisfy the Medicare Modernization Act (MMA)
requirement that a sponsor’s categorization system does not substantially discourage enrollment
by any group of beneficiaries. CMS will consider the specific drugs, tiering and utilization
management strategies employed in each formulary. CMS will identify outliers from common
benefit management practices for further evaluation. Sponsors may be asked to provide written
clinical justification for unusual benefit features that are identified as outliers.

30.2.1 - Formulary Categories and Classes
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D formularies must include drug categories and classes that cover disease states, consistent
with Part D program requirements. CMS will evaluate the sufficiency of a Part D sponsor’s
formulary categories and classes in conjunction with the formulary drug list to ensure that the
formulary provides access to an acceptable range of Part D drug choices.

Part D sponsors may use existing classification systems, such as those from U.S. Pharmacopeia
(USP) and American Hospital Formulary Service (AHFS), or create their own. CMS will
automatically approve formulary classification systems that are consistent with the USP
classification system, available at www.usp.org. For sponsors that choose to adopt an alternative
classification structure, CMS will check the sponsor’s proposed classification system to
determine if it is similar to USP or other commonly used classification systems, such as the
AHFS Pharmacologic-Therapeutic Classification (information available at
http://www.ahfsdruginformation.com/pt-classification-system.aspx).

Each category or class must include at least two drugs (unless only one drug is available for a
particular category or class, or only two drugs are available but one drug is clinically superior to
the other for a particular category or class), regardless of the classification system that is utilized.
The two drug minimum requirement must be met through the provision of two chemically
distinct drugs. In other words, Part D sponsors will not meet this requirement by including only
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 23 of 84



two dosage forms or strengths of the same drug, or a brand name drug and its generic equivalent.
Aside from the inclusion of two drugs in each category or class, multiple strengths and dosage
forms should also be available for each covered drug. This should encompass dosage forms used
commonly in long term care (LTC) facilities and home infusion.

CMS may require more than two drugs for particular categories or classes if additional drugs
present unique and important therapeutic advantages in terms of safety and efficacy, and their
absence from the sponsor’s formulary would substantially discourage enrollment by beneficiaries
with certain disease states.

30.2.1.1 - Application of Existing or New Drugs into the Current Version of
the USP Model Guidelines
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

For those formularies that utilize the USP Model Guidelines classification structure, there are
several methods to accommodate new Part D drugs that come on to the market during the
contract years between revisions of the Guidelines. These methods may also be utilized to
accommodate existing Part D drugs that have not been classified under the USP Model
Guidelines. CMS expects one of the four options listed below to be used for the above
mentioned situations.

       1. Addition of a Part D drug into an existing USP category or class. In the event that a
       new Part D drug is approved and is to be added to the formulary, the newly approved Part
       D drug may fit into the current classification system. For instance, if a new protease
       inhibitor is approved, this drug would be added to the formulary in the USP Antivirals
       category, under the Anti-HIV Agents, Protease Inhibitors class.

       2. Placement of a Part D drug into an “Other” class. In the current USP Model
       Guidelines, USP listed an “Other” class under various categories. Should a new Part D
       drug receive approval that cannot be placed into an existing class, and the particular USP
       category contains an “Other” class, the new drug may be placed into the “Other” class.

       3. Addition of a new class under an existing category. If a new Part D drug is approved
       that does not fit into an existing class, but is appropriate for a particular category, then a
       new class may be displayed under an existing category. This method would also apply to
       formularies that utilize AHFS or another classification structure.

       4. Miscellaneous Therapeutic Agents. If an existing or newly approved Part D drug does
       not fit into any existing category, a “Miscellaneous Therapeutic Agents” category may be
       displayed on the formulary.

30.2.2 - Formulary Benefit Management Tools
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

CMS will look to existing best practices to check that Part D sponsors’ use of prior authorization,
step therapy, and quantity limits is consistent with such practices. CMS will look to current
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 24 of 84



industry standards as well as appropriate guidelines that might be found from expert
organizations and to the use of such standards in existing drug sponsors that are widely used by
seniors and people with disabilities. CMS will ensure that sponsors’ use of such tools is
consistent with best practices. CMS will also compare formularies among the applicants to
analyze the comparative use of practices such as prior authorization, step therapy, and quantity
limits. In cases where a sponsor may fall outside of best practices, the sponsor will be asked to
provide a reasonable justification for its practices.

CMS’ expectation is that formulary benefit management tools will be used in Part D formularies
consistent with the way they are applied in existing formulary systems.

A POS edit that is triggered based on approved formulary criteria or other allowable CMS
restriction does not constitute a coverage determination unless the plan treats the presentation of
a prescription as a request for a coverage determination. However, a plan that approves or
denies a drug through application of such criteria has made a coverage determination that is
subject to all applicable coverage determination standards, timelines, and requirements outlined
in chapter 18 of this manual, available at https://www.cms.gov/Medicare/Appeals-and-
Grievances/MedPrescriptDrugApplGriev/Downloads/Chapter18.zip.

In addition, in accordance with chapter 18 of this manual, when a prescription cannot be filled
as written under the Part D benefit and the issue is not resolved at the POS, the network
pharmacy must deliver written notice to the enrollee explaining their right to request a coverage
determination, including an exception, from the plan. Regardless of whether the plan approves
the request, a pharmacist may decide not to dispense a prescription based on the information
obtained in a safety edit and/or on his or her professional judgment pursuant to professional
standards of practice.

30.2.2.1 - Utilization Management Edits Requiring CMS Submission and
Approval
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

CMS requires Part D sponsors to submit utilization management requirements applied at point
of sale (POS), such as prior authorization (PA), step therapy (ST), and quantity limits (QL) not
based upon the FDA’s maximum daily dose limits, as part of their Health Plan Management
System (HPMS) formulary submission.

Sponsors must perform adequate oversight of their PBMs and other delegated entities to verify
that they are complying with all CMS requirements and not causing beneficiary harm due to
impermissible delayed or denied access to Part D drugs. A plan may decide that it is reasonable
in certain circumstances to accept information from pharmacists, such as in making A or B
versus D determinations (see section 20.2.2). CMS encourages sponsors to test the adjudication
of their approved formularies and UM edits in advance and during the plan year to help identify
errors. In addition, sponsors should routinely review rejected claims to assist in the timely
identification of discrepancies between the CMS approved benefit and what is being adjudicated
at POS.
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 25 of 84



There are three types of POS edits 2:

    •   Hard reject: stops the pharmacy from processing a claim unless or until an override is
        entered or authorized by a plan representative.

    •   Soft reject: stops the pharmacy from processing a claim unless or until a pharmacist-
        submitted drug utilization review (DUR)/prospective payment system (PPS) code is
        entered. It is important to distinguish that soft edits that have been overridden by the
        pharmacist cannot later be overturned by the plan.

    •   Message only alerts: do not stop a claim from processing, but provide important clinical
        and/or coverage information to the pharmacy.

Prior Authorization and Step Therapy Edits
With respect to PAs and STs, sponsors must clearly submit all requirements as part of the
respective HPMS files. For example, CMS expects that, with rare exceptions, the sponsor’s
approval of a PA or ST for one strength of a drug for a beneficiary will apply to all strengths. If
the criteria are not submitted to and approved by CMS at a dose-specific level, sponsors must
not implement dose-level requirements because this causes undue burden for the beneficiary,
pharmacy, and prescriber. Additionally, CMS expects that the Part D sponsor will submit all
components of the PA, such as a requirement for laboratory tests and/or other medical
procedures before coverage of a drug will be authorized. For more detailed information on
applying PA edits, see section 30.2.2.3.

Quantity Limit Edits
While QLs that allow for the dispensing of a given drug up to the FDA-approved maximum daily
dose do not need to be submitted to CMS, any QLs enforced below the FDA-approved maximum
dose or below the days’ supply entered in the Part D benefit package (PBP) must be included in
the HPMS formulary submission for CMS review and approval. QL edits may be applied across
a plan or applied to a subset population (such as a specific age range for which a drug may be
high risk or contraindicated) when clinically appropriate. QL edits may be enforced as
maximum daily dose or as quantity-over-time limits, consistent with how they were included in
the formulary submission.

High Cost Edits
Part D sponsors may also utilize a POS high cost edit as a component of their comprehensive
fraud, waste & abuse program. The use of this edit must not inappropriately restrict access to
Part D drugs. CMS expects high cost edits:

    •   To be resolvable in real time at the POS
    •   Not be invoked repetitively for the same drug and dosage dispensed by the same
        pharmacy or after a favorable coverage determination.



2
 Section 12.3 DUR/PPS-Generated Rejections. Telecommunication Version D and Above Questions, Answers, and
Editorial Updates. May 2014. National Council for Prescription Drug Programs. Version 26.0.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 26 of 84



Once a high cost edit is addressed, should other CMS-approved or other safety edits apply, these
edits must also be addressed.

Opioid Specific Safety Edits
Sponsors may apply QLs to opioids even though there is no clearly defined FDA maximum dose
in the approved labeling. Overutilization may trigger a plan-level POS edit, which is
implemented by a plan after case management and advance written notice, in accordance with
the opioid overutilization guidance available at https://www.cms.gov/Medicare/Prescription-
Drug-Coverage/PrescriptionDrugCovContra/RxUtilization.html.

Sponsors are also encouraged to implement plan-level POS edits based upon cumulative
morphine equivalent dose (MED) across the opioid class. To do so, plans will need to submit
QLs for all individual opioids based upon equivalent MED as part of the HPMS formulary
submission for CMS review, unless a lower plan-level (non-cumulative) edit has been approved
for a specific opioid. In addition to the HPMS formulary submission reflecting these MED edits,
plan sponsors are expected to submit detailed operational information in advance of the
formulary submission deadline. The documentation should contain at a minimum the MED level
being utilized, and a written description of the mechanics of the programs, such as the days in
excess of a cumulative level that would trigger the edit, and the mechanism by which the edits
would be resolved. In the event a beneficiary-level POS edit is more limited than a plan-level
POS edit, the beneficiary-specific edit should be applied. Utilization management requirements
for non-formulary opioid prescriptions should be addressed as part of the coverage
determination process.

See section 30.4.8 for additional guidance on edits applied during the transition period. Chapter
7 of this manual contains more information on drug utilization management tools.

30.2.2.2 - Utilization Management Edits Not Requiring CMS Submission and
Approval
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

CMS considers safety edits to prevent dispensing of unsafe dosing of drugs to be part of the
concurrent DUR requirements for all Part D drugs. CMS does not require Part D sponsors to
submit POS safety related edits as part of their HPMS formulary submission, even if they are
implemented as hard edits (with the exception of opioid specific edits, as defined in section
30.2.2.1). These edits are typically applied at the point-of-sale or point-of-distribution and assist
the pharmacist in identifying and/or preventing inappropriate drug therapy.

These utilization review edits include the following:

   •   Screening for potential drug therapy problems due to therapeutic duplication;
   •   Age/gender-related contraindications;
   •   Over-utilization (e.g., early refill) and underutilization;
   •   Drug-drug interactions;
   •   Incorrect drug dosage or duration of drug therapy (e.g., doses above FDA maximum
       approved dosing);
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 27 of 84



   •   Drug-allergy contraindications;
   •   Clinical Abuse/Misuse

Safety edits, including on protected class drugs and controlled substances, can be implemented
without submission to or approval by CMS for duplicative therapy or when labeling clearly
indicates the dispensing as unsafe, duplicative, or contraindicated. Edits based upon
precautions in the label, as opposed to contraindications or doses that exceed those supported by
the label, must be submitted to CMS for approval. These safety controls at POS should not be
suppressed during beneficiaries’ transition periods (see section 30.4.8- Edits for Transition
Fills).

CMS specifically expects all sponsors to consider the cumulative acetaminophen (APAP) content
of combination opioid analgesics and implement plan-level edits in their systems to prevent the
dispensing of unsafe daily doses of APAP (greater than 4 grams/day as recommended by the
FDA). At a minimum, CMS expects Part D sponsors to implement soft plan-level safety edits at
POS to reduce cumulative APAP overutilization among enrollees. Sponsors’ P&T committees
should develop the specifications for plan-level POS edits to prevent cumulative APAP
overutilization based upon their own enrollee data, while minimizing false positives by
accounting for known exceptions, such as reasonable early refills. P&T committees may
consider a mix of plan-level soft edits designed to compel the pharmacist’s clinical evaluation of
APAP usage and hard edits to prevent APAP doses at and above amounts for which there would
be no reasonable medical or dispensing explanation.

30.2.2.3 – Application of Prior Authorization
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D sponsors should consistently utilize PA for those drugs with the highest likelihood of non-
Part D covered uses, based on the following definitions:

   •   High likelihood that coverage is available under Parts A or B (versus D) for the drug as
       prescribed and dispensed or administered, as discussed in section 20.2 of this chapter,

   •   High likelihood that the drug is excluded from Part D coverage (e.g., a drug or drug
       class or its medical use that is excluded from coverage or otherwise restricted under Part
       D as defined in section 1927(d)(2) of the Act), or

   •   High likelihood of use for non-medically accepted indications as defined in section
       1860D-2(E)(4) of the Act (see section 10.6).

CMS recognizes that sponsors utilize standard PA forms to facilitate the collection of
information necessary to fulfill the PA. However, CMS has identified several non-allowable
practices that cannot be included on prior authorization forms, examples of which are provided
below:

   •   Requirements more restrictive than CMS-approved prior authorization criteria.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 28 of 84



   •   Limited Access or Step Therapy restrictions not consistent with the CMS-approved
       formulary.

   •   Quantity Limits inconsistent with FDA maximum dosing or not consistent with the CMS-
       approved formulary.

   •   Prior Authorization criteria not submitted for HPMS approved formulary medications.

   •   Steering of physicians or beneficiaries to a sponsor’s and/or PBM’s own mail order
       pharmacy.

Steering of physicians or beneficiaries to a sponsor’s and/or PBM’s own specialty pharmacy for
any drugs which are not restricted to select pharmacies based on manufacturer or FDA
distribution limitations.

30.2.3 - Long-term Care Accessibility
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

Part D sponsors will be required to provide medically necessary prescription drug treatments for
enrollees in the general Medicare population, as well as those enrollees who reside in LTC
facilities. For example, it is CMS’ expectation that sponsors provide coverage of dosage forms
of drugs that are widely utilized in the LTC setting, such as unit dose products and liquid,
chewable, and parenteral preparations. Further, while nebulized solutions may not be required
on all formularies, CMS would expect sponsors to also cover these dosage forms under
circumstances in which Part B coverage is not available. When determining days supplies for
residents in LTC facilities, Part D sponsors should follow industry best practices and allow for at
least 31 days per fill.

30.2.4 - Specialty Tiers
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Regulations at 42 CFR §423.578(a)(7) allow Part D sponsors to exempt a formulary tier, in
which it places very high cost and unique items, from tiered cost-sharing exceptions. In order to
ensure that a Part D sponsor does not substantially discourage enrollment by specific patient
populations reliant upon these medications, CMS will only approve specialty tiers within
formularies and benefit designs that comply with the following:

   •   Only one tier is designated a specialty tier exempt from cost-sharing exceptions.

   •   Cost-sharing associated with the specialty tier is limited to 25% after the standard
       deductible and before the initial coverage limit (or up to 33% for sponsors with decreased
       or no deductible under alternative prescription drug coverage designs). When applying a
       reduced deductible, sponsors are limited to the maximum specialty coinsurance levels as
       defined each year in the Bid User Manual. The deductible applied to the non-specialty
       tiers may not exceed the deductible that is applied to the specialty tier.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 29 of 84



   •   Only Part D drugs with sponsor negotiated prices that exceed the dollar-per-month
       amount established by CMS in the annual Call Letter may be placed in the specialty tier.
       CMS will apply an upfront evaluation across all plans for drugs that exceed the dollar-
       per-month threshold and are intended for inclusion in the specialty tier.

   •   If not all drugs (including all strengths) within a category or class meet the criteria for
       inclusion in the specialty tier, the sponsor must ensure that placement of the remaining
       drugs among the other tiers of the formulary does not substantially discourage
       enrollment.

Part D sponsors will need to evaluate the negotiated prices at the drug product strength, package
size, and formulation level in order to determine appropriate inclusion of the drug in the Part D
plan’s specialty tier. In addition to cost calculations, CMS considers claims history in reviewing
the placement of drugs on Part D sponsors’ specialty tiers. Except for newly approved drugs for
which Part D sponsors would have little or no claims data, CMS will approve specialty tiers that
only include drugs when their claims data demonstrates that the majority of the fills exceed the
specialty tier cost criteria. Part D sponsors should be prepared to provide CMS with the
applicable claims data during the formulary review process if requested. Also, if a Part D drug
product is available in multiple strengths, package sizes, and formulations, CMS will only allow
inclusion on the specialty tier of those strengths, package sizes, and formulations that would
reasonably exceed the dollar-per-month threshold.

Part D sponsors must evaluate the long acting nature of some drug formulations and calculate the
monthly cost across the drug's full duration of action in considering possible specialty tier
placement. For example, if the specialty tier threshold was $600 dollars, a long acting
formulation with a plan negotiated price of $900 dollars that lasts for 3 months would not be
eligible for the plan's specialty tier since the monthly cost is only $300 dollars.

30.2.5 - Protected Classes
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D sponsor formularies must include all or substantially all drugs in the immunosuppressant
(for prophylaxis of organ transplant rejection), antidepressant, antipsychotic, anticonvulsant,
antiretroviral, and antineoplastic classes. CMS instituted this policy because it was necessary to
ensure that Medicare beneficiaries reliant upon these drugs would not be substantially
discouraged from enrolling in certain Part D plans, as well as to mitigate the risks and
complications associated with an interruption of therapy for these vulnerable populations.

Formularies must include substantially all drugs in these six categories that are FDA approved by
the last CMS specified HPMS formulary upload date for the upcoming contract year. New drugs
or newly approved uses for drugs within the six classes that come onto the market after the CMS
specified formulary upload date will be subject to an expedited P&T committee review. The
expedited review process requires P&T committees to make a decision within 90 days, rather
than the normal 180-day requirement. At the end of the 90 day period, these drugs must be
added to Part D plan formularies.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 30 of 84



“Substantially all” in this context means that all drugs and unique dosage forms in these
categories are expected to be included in sponsor formularies, with the following exceptions:

   •   multi-source brands of the identical molecular structure;
   •   extended release products when the immediate-release product is included;
   •   products that have the same active ingredient or moiety; and
   •   dosage forms that do not provide a unique route of administration (e.g., tablets and
       capsules versus tablets and transdermals);

Part D sponsors may not implement PA or ST requirements that are intended to steer
beneficiaries to preferred alternatives within these classes for enrollees who are currently taking
a drug. This prohibition applies to those beneficiaries already enrolled in the plan as well as new
enrollees who were actively taking drugs in any of the six classes of clinical concern prior to
enrollment into the plan. If a sponsor cannot determine at the point of sale whether an enrollee is
currently taking a drug (e.g., new enrollee filling a prescription for the first time), the sponsor
shall treat such enrollee as currently taking the drug.

For HIV/AIDS drugs, utilization management tools such as prior authorization and step therapy
are generally not employed in widely used, best practice formulary models. Part D sponsors may
conduct consultations with physicians regarding treatment options and outcomes in all cases.

See also sections 30.2.2.2, 30.2.2.3, 30.4.3, and 30.4.8 of this chapter for additional guidance on
utilization management and transition fill guidance specific to protected class drugs.

30.2.6 - Submission of Multiple Formularies
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

CMS recognizes that sponsors may wish to submit more than one formulary in order to offer
enhanced access to Part D drugs. CMS has the responsibility to ensure that there are meaningful
differences between multiple formulary submissions from one organization to reduce confusion
amongst beneficiaries. CMS may request that sponsors withdraw a formulary in which no
meaningful differences can be demonstrated.

For guidance on submitting formularies for employer group waiver plans, see chapter 12,
section 20.14, of this manual.

30.2.7 - Formulary Performance and Content Review
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Regardless of the classification system chosen, CMS will review and approve drug lists that are
consistent with best practice formularies currently in widespread use today. The current
formulary requirements are subject to change and/or revision.

CMS reviews formulary drug lists with respect to the following areas:
    Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 31 of 84



•   CMS evaluates the sufficiency of a Part D sponsor’s formulary categories and classes in
    conjunction with the formulary drug list to ensure that the formulary provides access to
    an acceptable range of Part D drug choices.

•   Consistent with 42 CFR §423.120(b)(2)(i), each formulary is reviewed for inclusion of at
    least two Part D drugs for each category and class submitted on the formulary file
    (except as noted in §423.120(b)(ii)).

•   CMS will review tier placement to ensure that the formulary does not substantially
    discourage enrollment of certain beneficiaries. When developing their formulary tier
    structure, sponsors should utilize standard industry practices. Tier 1 should be considered
    the lowest cost-sharing tier available to beneficiaries. Any subsequent tiers within the
    formulary structure will be higher cost-sharing tiers in ascending order, except that plans
    may assign a low cost share to Tier 5 or 6 when assigned as a Select Care tier. For
    example, drugs in Tier 3 will have a higher cost-share for beneficiaries than drugs in Tier
    2. Best practices in existing formularies and preferred drug lists generally place drugs in
    a less preferable position only when drugs that are therapeutically similar (i.e., drugs that
    provide similar treatment outcomes) are in more preferable positions on the formulary.
    The CMS review will focus on identifying drug categories that may substantially
    discourage enrollment of certain beneficiaries by placing drugs in non-preferred tiers in
    the absence of commonly used therapeutically similar drugs in more preferred positions.

•   CMS will analyze formularies to determine whether appropriate access is afforded to
    drugs or drug classes addressed in widely accepted treatment guidelines which are
    indicative of general best practice. Examples of these may include asthma, diabetes,
    chronic stable angina, atrial fibrillation, heart failure, thrombosis, lipid disorders,
    hypertension, chronic obstructive pulmonary disease, dementia, depression, bipolar
    disorder, schizophrenia, benign prostatic hyperplasia, osteoporosis, migraine,
    gastroesophageal reflux disease, epilepsy, Parkinson’s disease, end stage renal disease,
    hepatitis, tuberculosis, community acquired pneumonia, rheumatoid arthritis, multiple
    sclerosis and HIV. Part D sponsors should be aware of treatment guidelines impacting
    those enrollees residing in LTC facilities, such as CDC’s annual Morbidity and Mortality
    Weekly Report (MMWR) on prevention and control of influenza. This list of conditions
    does not represent an exhaustive list, but merely serves as another check in the review
    process.

•   CMS will analyze the availability of the most commonly prescribed drug classes for the
    Medicare population (Appendix D). This list is derived from Part D claims data. The
    drugs identified will be expanded to the class level and used in the formulary review
    process. CMS understands that sponsors will not provide identical coverage of these
    drug classes, and CMS’ review will focus on ensuring that sponsors present a balanced
    formulary. These drug classes will cover common diseases and conditions, and will
    allow CMS to ensure that sponsors are covering the most widely used medications, or
    therapeutically similar medications, for the most common conditions.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 32 of 84



   •   CMS will review all Part D sponsors’ formularies to ensure they contain all commercially
       available vaccines (unless excluded due to available reimbursement under Part B, e.g.,
       influenza or pneumococcal vaccines, or if a commercially available vaccine
       manufacturer does not participate in the coverage gap discount program). Sponsors will
       only be allowed to use drug utilization management tools to:

           o Assess the necessity of vaccines that are less commonly administered in the
             Medicare population, such as anthrax and yellow fever vaccines;

           o Facilitate use of vaccines in line with Advisory Committee on Immunization
             Practices (ACIP) recommendations; and

           o Evaluate potential reimbursement of those vaccines that could be covered under
             Part B when directly related to the treatment of an injury or direct exposure to a
             disease or condition (e.g., tetanus).

   •   UM restrictions will also be evaluated as part of the formulary content review. In
       addition to ensuring that the use of these tools are consistent with industry best practices,
       CMS will also compare all sponsors’ formulary submissions to analyze the comparative
       use of UM tools. When outliers are identified, CMS will request a clinical justification
       that supports the use of the submitted edits.

All formularies will be evaluated using the criteria above in this section. Outliers for each area
of review will be further evaluated by CMS to determine whether the outlier is deemed
potentially discriminatory. Examples of this may include a lack of appropriate drug classes to
treat certain diseases, a lack of sufficient drugs in a therapeutic class, inappropriate tier
placement that would discriminate against a group of beneficiaries, or missing drugs that could
discourage certain types of beneficiaries from enrolling in the plan. If any of the outliers appear
to create problems of access, sponsors will have the opportunity to present reasonable clinical
justifications.

30.2.8 - Formulary Submission Timeline
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D sponsors that fail to meet formulary submission and re-submission deadlines during the
formulary approval process may face a CMS determination that CMS cannot approve their Part
D bids. For most Part D sponsors, a failure to obtain bid approvals will result in the termination
of their Part D sponsor or MA organization contracts effective at the end of the existing contract
year. In the case of an initial Part D sponsor or MA organization contract applicant, CMS would
decline to enter into a contract with the organization.

Such a determination would be made on the basis that the organization had failed to submit a bid
which CMS could approve, a determination that would not be subject to a request for appeal
under Subpart N of 42 CFR §423 (for Part D sponsors) and 42 CFR §422 (for MA
organizations).
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 33 of 84



30.3 - Formulary Changes
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

The removal of any drug, whether a Part D drug or a supplemental drug offered as a
supplemental benefit under an enhanced alternative benefit design, is subject to the formulary
change guidance contained in the following sections.

30.3.1 - Limitation on Changes in Therapeutic Classification
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

Except as CMS may permit to account for new therapeutic uses and newly approved Part D
drugs, a Part D sponsor may not change formulary categories and classes after the last CMS
specified HPMS formulary upload date for the upcoming contract year.

30.3.2 - Limitation of Formulary Changes Prior to Beginning of Contract
Year
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Except when the FDA deems a Part D drug unsafe or a manufacturer removes a Part D drug from
the market, a Part D sponsor may not remove a covered Part D drug from its formulary, or make
any change in preferred or tiered cost-sharing status of a covered Part D drug, between the
beginning of the annual coordinated election period described in section 42 CFR §423.38(b) and
60 days after the beginning of the contract year associated with the annual coordinated election
period.

30.3.3 - Midyear Formulary Changes
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

Both industry best practices and the best interests of Medicare beneficiaries call for limited
formulary changes during the contract year. CMS believes that formulary stability is extremely
important so that enrollees maintain access to the benefit they chose during enrollment as
represented to them by the sponsor. However, prescription drug therapies are constantly
evolving, and new drug availability, medical knowledge, and opportunities for improving safety
and quality in prescription drug use at a low cost will inevitably occur over the course of the
year. As recognized in the statute and regulations, these new developments may require
formulary changes during the year in order to provide high-quality, low-cost prescription drug
coverage.

30.3.3.1 - Policy Regarding Formulary Changes
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

The following is CMS’ policy regarding formulary changes:

   •   Part D sponsors may expand formularies by adding drugs to their formularies, reducing
       copayments or coinsurance by placing a drug on a lower cost-sharing tier, or deleting
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 34 of 84



       utilization management requirements at any time during the year. Such changes can be
       implemented immediately by a sponsor and should be submitted to CMS at the next
       scheduled opportunity.

   •   CMS considers negative formulary changes to include the following: 1) removal of a
       drug from a formulary; 2) increasing the cost-sharing status of a drug on the formulary
       subsequent to a change in tier; 3) adding, or making more restrictive: a) prior
       authorization requirements, b) quantity limits, c) step therapy requirements, and 4)
       imposing other restrictions on a drug that require CMS approval.

CMS also considers the expiration of an approved exception to be a negative formulary change
for purposes of required advance notice to the beneficiary. Sponsors should consult chapter 18,
section 30.2 for further guidance on beneficiary notification requirements for approved
exceptions, available at https://www.cms.gov/Medicare/Appeals-and-
Grievances/MedPrescriptDrugApplGriev/Downloads/Chapter18.zip.

           o Formulary Maintenance Changes: After March 1, Part D sponsors may make
             maintenance changes to their formulary, such as replacing brand name with new
             generic drugs or modifying formularies as a result of new information on drug
             safety or effectiveness.

           o Non-maintenance (Other) Formulary Changes: Part D sponsors may remove Part
             D drugs from their formulary, move covered Part D drugs to a less preferred tier
             status, or add utilization management requirements. For these additional types of
             formulary changes approved by CMS, Part D sponsors should make such
             formulary changes only if enrollees currently taking the affected drug are exempt
             from the formulary change for the remainder of the contract year.

Part D sponsors must receive CMS approval of any changes to their formulary; however, Part D
sponsors are not required to obtain CMS approval for drugs that have been withdrawn from the
market by either the FDA or a product manufacturer.

Beginning in CY 2014, while CMS will continue to offer a summer formulary update, formulary
changes during this particular update submission will be limited to: 1) the addition of drugs that
are new to the summer release of the Formulary Reference File (historically posted in July); and
2) the submission of negative changes on brand name drugs, only if the equivalent generic is
added to the summer FRF and corresponding formulary file. As noted previously, positive
formulary changes can be implemented at any time, consistent with guidance on the timely
ongoing review of all new FDA-approved drug products and indications.

Sponsors should consult the Prescription Drug Benefit Manual, Chapter 2 (Medicare Marketing
Guidelines), Section 60.5, “Formulary and Formulary Change Notice Requirements”, and
Chapter 5 for further guidance related to print and website versions of their formularies.

30.3.3.2 - Formulary Maintenance Changes
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 35 of 84




In order to promote best practices and protect the interests of Medicare beneficiaries, CMS will
generally give positive consideration to the following types of formulary changes:

   •   Removal or placement in a less preferred tier of a brand name drug upon the availability
       and addition of an A-rated generic or multi-source brand name equivalent, at a tier with
       lower cost to the beneficiary.

   •   Removal of a non-Part D drug inadvertently included on the formulary.

   •   Addition of utilization management tools based upon a new FDA boxed warning.

   •   Removal of a drug based upon a new FDA market withdrawal notice.

   •   Removal of a drug based on long term shortage and market availability (described in
       chapter 5, section 50.13).

   •   Removal or placement in a less preferred tier based upon new clinical guidelines or
       information recognized by CMS (e.g., CDC’s recommendation against using older
       antivirals for treatment and prophylaxis of the flu).

   •   The addition of utilization management when necessary to effectuate other approved
       formulary changes (e.g., prior authorization on a brand name drug when generic is now
       available on formulary at a lower cost), to help determine B vs. D coverage (subject to
       CMS guidance on least burdensome ways to make this determination), or to promote safe
       utilization of a Part D drug based upon new clinical guidelines or information.

Part D sponsors will need to provide a justification when submitting formulary maintenance
change requests, but they may assume that change requests based upon these justifications are
approved if they do not hear from CMS within 30 days of submission.

30.3.3.3 - Non-maintenance (Other) Formulary Changes
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

Experience with formulary management indicates that the vast majority of formulary changes are
“maintenance” changes that would generally be approved by CMS. CMS will review additional
types of non-maintenance formulary change requests and their corresponding justification. Part
D sponsors should make such formulary changes only if enrollees currently taking the affected
drug are exempt from the formulary change for the remainder of the contract year. These
additional types of change requests include, but are not limited to:

   •   Changing preferred or non-preferred formulary drugs, adding utilization management, or
       increasing cost sharing on preferred drugs (unrelated to the reasons stated above);

   •   Removing dosage forms; or
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 36 of 84



   •   Exchanging therapeutic alternatives (either by formulary addition/removal or tier
       exchanges).

If CMS disapproves a formulary change request, the justification for disapproval will generally
be based on one of the following:

   •   The reasonableness and/or necessity for the proposed change in the context of preventing
       any appearance of “bait and switch” in the formulary. Medicare beneficiaries select Part
       D sponsors, in part, based on the formulary that is marketed during annual open
       enrollment and, therefore, have a legitimate expectation that they will have continuing
       access to coverage of the Part D drugs they are using throughout the contract year. This
       beneficiary expectation will be balanced against the sponsor’s desire to practice good
       formulary management in order to provide a low-cost, high-quality prescription drug
       benefit that continues to effectively meet the needs of beneficiaries. Part D sponsors may
       avoid any appearance of a “bait and switch” concern by exempting enrollees who are
       currently using the affected drugs from the formulary change for the remainder of the
       contract year.

   •   The proposed change on its face in the context of substantially discouraging enrollment
       by certain beneficiary groups.

   •   The impact of the proposed change on the formulary as a whole to ensure the formulary
       continues to satisfy the minimum formulary requirements established by CMS.

Because these additional types of change requests will require more extensive review by CMS,
Part D sponsors must not implement such changes until they receive explicit notification of
approval from CMS and must not issue any beneficiary notices of such forthcoming changes
prior to receiving explicit and affirmative CMS approval.

30.3.4 - Provision of Notice Regarding Formulary Changes
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

Part D sponsors must provide notice of formulary changes as outlined in the following sections.
Additionally, for formulary maintenance changes (described in section 30.3.2), CMS will not
require Part D sponsors to wait for approval before sending notice of a proposed formulary
change to required parties. For these changes, a Part D sponsor may choose to provide notice to
CMS and other required parties at the same time. Part D sponsors will provide notice to CMS
via the HPMS system, which will also require plans to specify the intended effective date.
Although sponsors may provide notice to all required parties prior to receiving CMS approval,
sponsors might prefer to wait so that they do not risk sending notice of a change that is
subsequently disapproved by CMS. For formulary non-maintenance or “other” changes
(described in section 30.3.3.3), Part D sponsors must not issue any beneficiary notices until CMS
has explicitly approved the non-maintenance change.

30.3.4.1 - Beneficiary Notice Requirements
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 37 of 84




Prior to making any negative formulary change during the contract year, a Part D sponsor must
either:

   •   Provide direct written notice to affected enrollees at least 60 days prior to the date the
       change becomes effective; or

   •   At the time an affected enrollee requests a refill of the Part D drug, provide such enrollee
       with a 60 day supply of the Part D drug under the same terms as previously allowed and
       written notice of the formulary change.

If a beneficiary is not “affected” by a formulary change (in other words, exempted from a
formulary change), notice is not required.

The written notice must contain the following information:

   •   The name of the affected covered Part D drug;

   •   Whether the Part D sponsor is removing the covered Part D drug or changing its
       preferred or tiered cost-sharing status;

   •   The reason why the Part D sponsor is removing such covered Part D drug from the
       formulary, or changing its preferred or tiered cost-sharing status;

   •   Alternative drugs in the same therapeutic category or class or cost-sharing tier and
       expected cost-sharing for those drugs; and

   •   The means by which enrollees may obtain a coverage determination under 42 CFR
       §423.566 or exception under 42 CFR §423.578.

As an alternative to providing written notice, Part D sponsors may provide such notice
electronically if, and only if, an enrollee affirmatively elects to receive such notice electronically.

30.3.4.2 - Notice for Other Entities
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Prior to making any negative formulary change during the contract year, a Part D sponsor must
provide at least 60 days’ notice to CMS, State Pharmaceutical Assistance Programs (as defined
in 42 CFR §423.454), entities providing other prescription drug coverage (as described in 42
CFR §423.464(f)(1), authorized prescribers, network pharmacies, and pharmacists prior to the
date such change becomes effective.

To the extent possible, sponsors may elect to provide State Pharmaceutical Assistance Programs,
entities providing other prescription drug coverage (as described in 42 CFR §423.464(f)(1),
authorized prescribers, network pharmacies, and pharmacists an annual notice providing
information on the sponsor’s formulary change policy (i.e., length of notice, methods of
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 38 of 84



communication with beneficiaries, and any electronic notices providers may receive at the point-
of-sale regarding formulary status) and the sponsor’s Web site where these entities can verify the
formulary status of particular drugs.

30.3.4.3 - Provision of Notice Regarding Formulary Changes Subsequent to
Removal from the Market
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D sponsors may immediately remove from their formularies covered Part D drugs deemed
unsafe by the FDA or removed from the market by their manufacturer without meeting the
advance notice requirements specified in this section. However, Part D sponsors must provide
retrospective notice of any such formulary changes to affected enrollees, CMS, State
Pharmaceutical Assistance Programs (as defined in 42 CFR §423.454), entities providing other
prescription drug coverage (as described in 42 CFR §423.464(f)(1), authorized prescribers,
network pharmacies, and pharmacists consistent with the requirements set forth in this section.
CMS expects that this retrospective notice will occur as soon as possible to inform enrolled
beneficiaries of potential safety concerns surrounding medications they are taking, especially
those beneficiaries who may have a 90 day supply and will not interact with the pharmacy for an
extended period.

In instances where there has been an announcement of a market withdrawal, but the withdrawal
has not yet taken place, Part D sponsors may opt to either remove the drug immediately with a
retrospective notice to “affected enrollees” or provide an advance notice. CMS expects Part D
sponsors to consider all pertinent information available from the FDA related to the withdrawal.

30.3.4.4 - Notice Requirements for Pending Formulary Changes
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

When a Part D sponsor notifies CMS of a formulary change in HPMS, the change is assigned a
prospective effective date. During the period of time between when a Part D sponsor has
notified CMS of a prospective change and the actual effective date of that change, Part D
sponsors must ensure appropriate beneficiary protections are implemented should a beneficiary
who has not been notified of the change present with a new prescription for the drug whose
formulary status is changing.

For maintenance changes outlined in section 30.3.3.2, the Part D sponsor must implement the
beneficiary notice requirements contained in section 30.3.4.1 (i.e., 60 days of advance written
notice before implementing the change for the individual). For example, assume on March 1st, a
Part D sponsor notifies CMS via HPMS that it is removing a brand name drug from its formulary
due to the availability of a new generic. The sponsor indicates the effective date for this
formulary change will be May 1st. If a beneficiary were to present on April 1st with a new
prescription for the brand name drug pending removal, the Part D sponsor would provide written
notice of the change and not implement the change until June 1st, in order to provide the full 60
days of advance notice to that beneficiary.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 39 of 84



A Part D sponsor may elect to provide written notice to all of its enrollees of a pending
formulary maintenance change in lieu of notifying only the “affected enrollees.” Such an
approach would satisfy the beneficiary notice requirements in section 30.3.4.1 because all
enrollees, including “affected enrollees” would receive advance notice of a formulary change. In
addition, it would preclude the plan from needing to extend the formulary change effective date
for those enrollees who present with a new prescription for the drug between the date when a
Part D sponsor notifies CMS of a prospective change and the actual effective date of that change.
However, Part D sponsors are still required to provide advance written notice of a formulary
change and a 60 day-supply of the drug whose formulary status is changing to those beneficiaries
who enroll in the plan after the initial advance formulary change notice, as described above.

For non-maintenance changes outlined in section 30.3.3.3, the Part D sponsors must not
implement the formulary change for a beneficiary who presents with a new prescription for a
pending formulary drug. In accordance with our non-maintenance formulary change policy,
enrollees currently taking the affected drug must be exempt from the formulary change for the
remainder of the contract year. For example, assume on March 1st, a Part D sponsor notifies
CMS via HPMS it is removing a drug from its formulary with no replacement. CMS approves
the change. The sponsor indicates the effective date for this formulary change will be May 1st.
If a beneficiary were to present on April 1st with a new prescription for the drug pending
removal, the Part D sponsor would not implement this change for the beneficiary for the
remainder of the contract year.

30.3.5 - Formulary Change Notice in Advance of Upcoming Contract Year
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Enrollees must receive an annual notice of change (ANOC) by September 30th prior to the
upcoming contract year. The ANOC is intended to outline benefit changes for the upcoming
year including changes in cost-sharing and drug tier structures. Because the upcoming year’s
formulary is viewed as a new formulary, Part D sponsors are not required to identify specific
drug changes impacting enrollees in their explanation of benefits, or provide a 60-day notice of
changes for the upcoming year’s formulary. However, enrollees must receive a comprehensive
or abridged formulary with the ANOC, which will provide enrollees with at least 90 days to
review the new formulary to determine if their medications are covered and whether the cost-
sharing for their covered medications will change in the upcoming contract year.

30.4 - Transition
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

A Part D sponsor must provide for an appropriate transition process for certain enrollees who are
prescribed Part D drugs that represent ongoing therapy with that drug, but that are non-
formulary. The purpose of providing a transition supply is to promote continuity of care and
avoid interruptions in drug therapy while a switch to a therapeutically equivalent drug or the
completion of an exception request to maintain coverage of an existing drug based on medical
necessity reasons can be effectuated. The transition policy must satisfy the requirements in the
following sections.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 40 of 84



For the purposes of transition requirements in section 30.4, CMS defines non-formulary Part D
drugs to mean: (1) Part D drugs that are not on a sponsor’s formulary, (2) drugs previously
approved for coverage under an exception once the exception expires, and (3) Part D drugs that
are on a sponsor’s formulary but require prior authorization or step therapy, or that have an
approved QL lower than the beneficiary’s current dose, under a plan’s utilization management
requirements. This is because a formulary drug whose access is restricted via UM requirements
is essentially equivalent to a non-formulary Part D drug to the extent that the relevant UM
requirements are not met for a particular enrollee. However, if the plan’s QL is equal to an
FDA maximum dose limit, plans do not have to allow doses greater than this limit as part of a
transition supply.

30.4.1 - Transition Requirements
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

A Part D sponsor’s transition process is necessary with respect to the transition of: (1) new
enrollees into prescription drug plans following the annual coordinated election period; (2) newly
eligible Medicare beneficiaries from other coverage; (3) enrollees who switch from one plan to
another after the start of the contract year; (4) current enrollees affected by negative formulary
changes (as defined in section 30.3.3.1) across contract years; and (5) enrollees residing in LTC
facilities (see section 30.4.6). See Appendix E for a listing of multiple scenarios when
beneficiaries may be eligible for a transition fill under this guidance.

A Part D sponsor’s transition process must address situations in which an individual first
presents at a network pharmacy with a prescription for a drug that is non-formulary, and should
be presumed to be unaware of what is covered by the plan or of the sponsor’s exceptions process
for providing access to Part D drugs that are not covered.

A beneficiary’s transition period begins with the date of each enrollment. CMS receives frequent
questions about who constitutes a “new” enrollee, and who constitutes a current enrollee
affected by negative formulary changes, who are entitled to a transition fill. CMS believes these
questions should first be considered in the context of the purpose of the transition policy. The
purpose of the transition policy is to address situations when an enrollee’s ongoing drug therapy
(whether the Part D sponsor is able to actually ascertain ongoing therapy or not) could be
potentially interrupted by a drug being non-formulary. Thus, an enrollee who stays with the
same contract number but changes PBPs is potentially entitled to a transition fill because the
enrollee could experience a negative formulary change. However, just because a member’s drug
therapy could potentially be interrupted does not mean that the member will necessarily receive
a transition fill. In this example, for instance, the formulary may not have changed (which
means there have also been no addition of utilization management edits). Also, in some cases,
the sponsor may have the claims history for the member from the just prior PBP, and thus, the
sponsor may be able to determine that the member is not taking a non-formulary medication. In
other words, the sponsor may be able to determine at the POS that there will be no interruption
in medication therapy for the member, and therefore the member is not eligible for a transition
fill.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 41 of 84



30.4.2 - General Transition Process
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

Part D sponsors must ensure that they have provided their enrollees who have used a transition
benefit with the appropriate assistance and information necessary to enable them to better
understand the purpose of the transition. Steps that sponsors should consider to ensure a
meaningful transition include:

   •   Analyzing claims data to determine which enrollees require information about their
       transition supply.

   •   Contacting those enrollees to ensure they have the necessary information to enable them
       to switch to a formulary product or as an alternative to pursue necessary prior
       authorizations or formulary exceptions.

   •   Increasing call center capacity, including pharmacy help lines, to respond to an
       anticipated increase in call volume from affected enrollees regarding the sponsor’s
       transition process.

   •   Making arrangements to continue to provide necessary drugs to an enrollee by extending
       the transition period, on a case-by-case basis, if the enrollee’s exception request or appeal
       has not been processed by the end of the minimum transition period.

30.4.3 - New Prescriptions Versus Ongoing Drug Therapy
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

CMS is aware that it may be difficult for Part D sponsors to distinguish between new
prescriptions for non-formulary Part D drugs and refills for ongoing drug therapy involving non-
formulary Part D drugs. CMS believes a minimum of a 108 day look-back (consistent with other
reviews) is typically needed to adequately document ongoing drug therapy. Although Part D
sponsors may be able to access prior drug claims history for an enrollee of an affiliated plan, or
may attempt to follow up with prescribing physicians and pharmacies to ascertain the status of a
prescription presented during the transition period, CMS clarifies that if a sponsor is unable to
make this distinction at the point of sale, the sponsor is required to provide the enrollee with a
transition fill. In other words, for transition purposes, a brand-new prescription for a non-
formulary drug will not be treated any differently than an ongoing prescription for a non-
formulary drug when a distinction cannot be made at the point of sale.

Generally, a sponsor may apply any CMS approved PA or ST after the transition fill has been
satisfied if the sponsor determines that the transition fill was the first fill. However, for protected
class drugs that are subject to PA or ST on new starts only, in accordance with section 30.2.5, if
a sponsor allows an initial fill because it cannot determine at the point of sale that an enrollee is
not currently taking the protected class drug (during transition or otherwise), the sponsor shall
treat such enrollees as currently taking the drug. Therefore, any protected class PA or ST
requirements for new starts are no longer applicable after the first fill has been provided.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 42 of 84



30.4.4 - Transition Timeframes and Transition Supply
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Within the first 90 days of coverage under a new plan, plans must provide a transition supply
when the beneficiary requests a non-formulary drug. This 90 day timeframe applies to retail,
home infusion, long-term care, and mail-order pharmacies. CMS believes it makes sense to both
limit and define the amount of time during which a transition process is applicable. Thus, plans
are required to provide a temporary fill anytime during the first 90 days of a beneficiary’s
enrollment in a plan. However, since certain enrollees may join a plan at any time during the
year, this requirement applies beginning on such an enrollee’s first effective date of coverage
instead of to the first 90 days of the plan year. If an enrollee leaves a plan and re-enrolls during
the original 90 day transition period, the transition period begins again with the new effective
date of enrollment, because it is possible that the enrollee’s drug therapy changed while the
enrollee was not with the plan and that therapy could be potentially interrupted. However, if
there is no gap in coverage, there is no new transition period.

30.4.4.1 - Timeframe and Transition Supply in the Retail Setting
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

In the retail setting, the transition fill of non-formulary Part D drugs must be for at least 30 days,
unless the prescription is written by a prescriber for less than 30 days. Part D sponsors must
allow multiple fills to provide at least 30 days of medication in accordance with 42 CFR
§423.120(b)(3)(iii)(A). If the smallest available marketed package size exceeds a 30 day supply,
the sponsor must still provide a transition supply when required. Part D sponsors and their
processors must determine how to process claims in such cases.

30.4.4.2 - Timeframe and Transition Supply in the Long Term Care Setting
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

The transition supply of non-formulary Part D drugs for a new enrollee in an LTC facility must
be for at least 91 days, and may be up to at least 98 days to be consistent with the applicable
dispensing increment in the LTC setting (unless a lesser amount is actually prescribed by the
prescriber). Part D sponsors must allow multiple fills if needed to provide the full amount of
medication prescribed, in accordance with 42 CFR §423.120(b)(3)(iii)(B). If the smallest
available marketed package sizes do not align with this timeframe, the sponsor must still provide
a transition supply when required. Part D sponsors and their processors must determine how to
process claims in such cases. CMS is requiring up to a 91- to 98-day transition supply given that
many LTC pharmacies and facilities must dispense brand name medications in 14-day or less
increments. Also, sponsors must honor multiple fills of non-formulary Part D drugs as necessary
during the entire length of the transition period.

CMS is permitting Part D sponsors the option of sending required transition fill notices to
network long term care pharmacies. In sending enrollees residing in LTC facilities a model
transition notice via U.S. mail within 3 business days of adjudication of the transition fill, Part D
sponsors may instead elect to send the beneficiary transition notice to the LTC pharmacy serving
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 43 of 84



the beneficiary’s LTC facility. The LTC pharmacy must then ensure delivery of the notice to the
beneficiary within 3 business days of adjudication of the fill.

Part D sponsors electing this option must update their existing transition policy to specifically
address that:

       1. The sponsor maintains documentation of the LTC pharmacies’ willingness to be
          delegated transition notice responsibilities; and

       2. The sponsor maintains a fully functional electronic communication process with the
          LTC pharmacy once a transition fill has occurred (within 3 business days).

       3. The LTC pharmacy will maintain a process that demonstrates notice has been
          provided to the beneficiary (or his/her representative) within the 3-day period.

This option must be in place prior to the start of the contract year; otherwise, the Part D sponsor
must continue to provide notice directly to the beneficiary (or his/her designated representative)
via U.S. mail.

30.4.4.3 - Transition Extension
(Rev. 2, Issued: 07-18-08; Effective/Implementation Date: 07-18-08)

A Part D sponsor may need to make arrangements to continue to provide necessary drugs to an
enrollee via an extension of the transition period, on a case-by-case basis, to the extent that his or
her exception request or appeal has not been processed by the end of the minimum transition
period. It is vital that sponsors give affected enrollees clear guidance regarding how to proceed
after a temporary fill is provided, so that an appropriate and meaningful transition can be
effectuated by the end of the transition period. Until that transition is actually made, however,
either through a switch to an appropriate formulary drug, or a decision is made regarding an
exception request, continuation of drug coverage is necessary, other than for drugs not covered
under Part D.

30.4.5 - Transition Across Contract Years
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

After enrollees receive their ANOC in a given year, CMS expects sponsors to select at least one
of the following two options for effectuating an appropriate and meaningful transition for
enrollees whose drugs will be affected by negative formulary changes in the upcoming year:

   •   Provide a transition process for current enrollees at the start of the new contract year. In
       order to prevent coverage gaps, sponsors choosing this option are expected to provide a
       transition supply of the requested prescription drug beginning January 1 and provide
       enrollees with the required transition notice; or

   •   Effectuate a transition for current enrollees prior to the start of the new contract year. In
       effectuating this transition, sponsors must aggressively work to (1) prospectively
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 44 of 84



       transition current enrollees to a therapeutically equivalent formulary alternative; and (2)
       adjudicate any requests received for exceptions to the new formulary prior to the start of
       the contract year (consistent with chapter 18, section 30.2.2, available at
       https://www.cms.gov/Medicare/Appeals-and-
       Grievances/MedPrescriptDrugApplGriev/Downloads/Chapter18.zip). However, if
       sponsors have not successfully transitioned affected enrollees to a therapeutically
       equivalent formulary alternative or adjudicated an exception request prior to January 1,
       they will be expected to provide a transition supply beginning January 1 and the required
       transition notice. If a sponsor approves an exception request pursuant to this section, the
       sponsor must authorize payment prior to January 1 of the new contract year.

Current Enrollees - Part D sponsors that can identify objective information demonstrating that a
meaningful transition has occurred (such as the adjudication of an exception request and/or
evidence of a new prescription claim for a formulary alternative paid by the sponsor prior to the
start of the new contract year) do not have to provide a transition supply in the new contract year
for that beneficiary as the next fill would either be a covered fill of the medication approved
under the exception process or a covered fill of the formulary alternative that the enrollee
transitioned to before the start of the new contract year. However, lacking such documentation,
the sponsor is expected to provide a transition supply in the new contract year and provide the
corresponding transition notice.

New Enrollees - Part D sponsors must extend their transition policies across contract years
should a beneficiary enroll into a plan with an effective enrollment date of either November 1 or
December 1 and need access to a transition supply. For example, if a beneficiary enrolls
effective December 1, in a plan whose transition policy affords a 90-day transition period for
LTC enrollees and that beneficiary requires a transition supply in mid-December, the sponsor
must offer a full 90-day transition period beginning December 1 and extending into the following
contract year. In addition, sponsors must send beneficiaries with a November 1 or December 1
effective enrollment date an ANOC as soon as practicable after the effective enrollment date.
This ANOC will still serve as advance notice of any formulary or benefit changes in the
following contract year.

30.4.6 - Emergency Supply for Current Enrollees in the LTC Setting
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Since, as a matter of general practice, LTC facility residents must receive their medications as
ordered without delay, Part D sponsors must also cover emergency supplies of non-formulary
Part D drugs for LTC facility residents after the transition period.

During the first 90 days after enrollment, the enrollee will receive a transition supply as
described in section 30.4. However, to the extent that an enrollee in an LTC setting is outside
his or her 90-day transition period, the sponsor must still provide an emergency supply of non-
formulary Part D drugs while an exception or prior authorization request is being processed.
These emergency supplies of non-formulary Part D drugs must be for at least 31 days of
medication, regardless of dispensing increments, unless the prescription is written by a
prescriber for less than 31 days. In cases where the smallest available marketed package size is
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 45 of 84



not available for less than a 31-day supply, the sponsor must still provide an emergency supply
when required. Part D sponsors and their processors must determine how best to process claims
in such cases. Multiple 14-day or less supplies can be supplied for brand name drugs to meet a
minimum of a 31-day emergency supply requirement. A sponsor is not expected to provide more
than a one-time 31-day emergency fill of a particular drug per LTC stay.

30.4.7 - Level of Care Changes
(Rev. 10, Issued: 02-19-10, Effective/Implementation Date: 03-01-10)

In addition to circumstances impacting new enrollees who may enter a plan with a medication
list that contains non-formulary Part D drugs, other circumstances exist in which unplanned
transitions for current enrollees could arise and in which prescribed drug regimens may not be on
sponsor formularies. These circumstances usually involve level of care changes in which a
beneficiary is changing from one treatment setting to another. For example, beneficiaries who
enter LTC facilities from hospitals are sometimes accompanied by a discharge list of
medications from the hospital formulary with very short term planning taken into account (often
under 8 hours). Similar situations may exist, for example, for beneficiaries who are discharged
from a hospital to a home; for beneficiaries who end their skilled nursing facility Medicare Part
A stay (where payments include all pharmacy charges) and who need to revert to their Part D
plan formulary; for beneficiaries who give up hospice status to revert to standard Medicare Part
A and B benefits; for beneficiaries who end an LTC facility stay and return to the community;
and for beneficiaries who are discharged from psychiatric hospitals with drug regimens that are
highly individualized.

For these unplanned transitions, beneficiaries and providers must clearly avail themselves of
sponsor exceptions and appeals processes. CMS has streamlined the grievance, coverage
determination, and appeals process requirements in order to ensure that beneficiaries receive
quick determinations regarding the medications they need. In all cases, CMS makes it clear that
a Part D sponsor is required to make coverage determinations and redeterminations as
expeditiously as the enrollee’s health condition requires.

Effective transition of care at time of discharge to home is a major concern in LTC. Ensuring
appropriate medication reconciliation in the community is a safety issue, and requires pre-
discharge planning. This optimally involves prescriptions being written and transmitted to the
patients’ families in the week before discharge, to assure that the medications are obtained in
advance of community discharge, to prevent a gap in care. The billing date may appear to
overlap the skilled nursing home stay, but the medications, which may be dispensed by either the
LTC or a retail pharmacy, are to be used in the home setting. While Part A does provide
reimbursement for “a limited supply” to facilitate beneficiary discharge, beneficiaries must be
permitted to have a full outpatient supply available to continue therapy once this limited supply
is exhausted. This is particularly true for beneficiaries using mail-order pharmacy, home infusion
therapy, or residing in rural areas where obtaining a continuing supply of drugs may involve
certain delays. The current standard of care promotes caregivers receiving outpatient Part D
prescriptions in advance of discharge from a Part A stay.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 46 of 84



When an enrollee is admitted to or discharged from an LTC facility, he or she will not have
access to the remainder of the previously dispensed prescription (through no fault of his or her
own) and, therefore, sponsors must allow the enrollee to access a refill upon admission or
discharge. An early refill edit is a utilization management tool used to promote compliance and
to prevent waste. An early refill edit cannot be used to limit appropriate and necessary access to
an enrollee's Part D benefit. For example, if a patient gets a prescription for 30 tablets for a 30
day supply (i.e., 1 tablet daily), but the prescriber changes the dose to 2 tablets daily after only 10
days, it would be inappropriate for a sponsor to deny as "too soon" a claim for a new prescription
with the new dosage because the enrollee will not have enough medication to last until the
originally scheduled refill date.

However, even with these protections, there may exist some period of time in which
beneficiaries with level of care changes have a temporary gap in coverage while an exception is
processed. For this reason, CMS strongly encourages Part D sponsors to incorporate processes
in their transition plans that allow for transition supplies to be provided to current enrollees with
level of care changes.

30.4.8 - Edits for Transition Fills
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

A Part D sponsor must ensure that an enrollee is able to obtain a temporary supply of non-
formulary Part D drugs from a network pharmacy without unnecessary delays in accordance
with section 30.4. Part D sponsors may only apply certain drug utilization management edits
during a beneficiary’s transition period. Drug utilization management edits that are appropriate
during a beneficiary’s transition period include the following:

   •   Edits to help determine Part A or B vs. Part D coverage (see section 20.2);

   •   Edits to prevent coverage of non-Part D drugs (e.g., excluded drugs such as a drug that
       may be used for sexual dysfunction, or formulary drugs being dispensed for an indication
       that is not medically accepted) (see sections 10.6 and 20); and

   •   Edits to promote safe utilization of a Part D drug (e.g., a beneficiary-level opioid claim
       edit; quantity limits based on FDA maximum recommended daily dose such as APAP;
       early refill edits) (see section 30.2.2.2).

CMS notes that although Part D sponsors may implement quantity limits that are based on
approved product labeling during a beneficiary’s transition period, to the extent that the
prescription is dispensed for less than the written amount due to a plan edit, sponsors must still
provide refills to meet the transition supply requirement. For example, if a beneficiary presents
at a retail pharmacy with a prescription for 1 tablet per day for 30 days and a plan has a quantity
limit edit in place that limits the days’ supply to 14 per prescription for safety purposes, the
beneficiary would receive a 14-day supply (consistent with the safety edit). At the conclusion of
the 14-day supply, the beneficiary should be entitled to another 16-day supply while he/she
continues to pursue an exception with the Part D plan, or a switch to a therapeutic alternative that
is on the plan’s formulary.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 47 of 84




Irrespective of transition, all of these edits are subject to exceptions and appeals. For example, if
a quantity limit safety edit (based on an FDA maximum recommended daily dose) results in the
dispensing of a quantity that is less than indicated on the prescription and is less than the plan
allowable days’ supply (as determined by the prescribed daily dose), Part D sponsors must
ensure that beneficiaries are made aware of this quantity limit and that an exception is required to
obtain a greater quantity. Part D sponsors must expeditiously process such exception requests so
that beneficiaries will not experience unintended interruptions in medically necessary Part D
drug therapies and/or will not inappropriately pay additional cost-sharing associated with
multiple fills of lesser quantities when the originally prescribed doses of Part D drugs are
medically necessary.

Beneficiary-level opioid point-of-sale claim edits (and cumulative opioid MED edits, as noted in
the guidance on safety edits in section 30.2.2.2) may be applied during transition.

   •   If a beneficiary level point-of-sale opioid claim edit has been implemented, CMS expects
       the beneficiary to only be able to receive during a transition period the opioid dosage
       that has been determined to be medically necessary and appropriate, based upon the case
       management process. In other words, if a sponsor currently has a beneficiary-level
       opioid claim edit in place in one of its Part D plans and the beneficiary enrolls in another
       one of the sponsor’s plans, or the sponsor has received information from the prior plan
       from which the beneficiary disenrolled and the sponsor is satisfied that the edit should be
       continued, the sponsor may apply the edit during transition.

For new beneficiaries presenting with a prescription that represents ongoing therapy with a non-
formulary opioid medication or a formulary opioid medication subject to PA or ST under the
new plan’s utilization management rules, a temporary supply can be provided during transition
in accordance with this section, as long as the temporary transition fill does not exceed plan-
level limits, cumulative opioid MED edits, or beneficiary-specific limits documented by the
previous plan that the current plan also applied. For non-formulary medications, the safety and
dosing should be considered as part of the coverage determination process when such
determinations are requested.

30.4.9 - Cost-sharing Considerations
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Starting in 2015, a Part D sponsor must charge cost sharing for a temporary supply of drugs
provided under its transition process such that the following conditions are met:

   •   For LIS enrollees, a sponsor must not charge higher cost sharing for transition supplies
       than the statutory maximum copayment amounts.

   •   For non-LIS enrollees, a sponsor must charge—
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 48 of 84



           •   The same cost sharing for non-formulary Part D drugs provided during the
               transition that would apply for non-formulary drugs approved through a
               formulary exception in accordance with §423.578(b); and

           •   The same cost sharing for formulary drugs subject to utilization management
               edits provided during the transition that would apply if the utilization
               management criteria are met.

30.4.10 - Transition Notices
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

A successful transition process is contingent upon informing enrollees and their health care
provider about their options for ensuring that enrollees’ medical needs are safely accommodated
within a Part D sponsor’s formulary. An enrollee who receives a temporary supply of a non-
formulary Part D drug at a network pharmacy might simply assume that, by virtue of filling his
or her prescription, that the plan will cover that drug for the remainder of the contract year. For
this reason, sponsors must provide enrollees with appropriate notice regarding their transition
process within a reasonable amount of time after providing a temporary supply of non-formulary
Part D drugs (including Part D drugs that are on a sponsor’s formulary but require prior
authorization or step therapy under a sponsor’s utilization management rules).

Part D sponsors will be required to send a written notice, via U.S. First Class mail, to each
enrollee who receives a transition fill. This standard is consistent with CMS’ requirement that
other beneficiary communications, including formulary change notices and explanations of
benefits, be sent via U.S. First Class mail. In addition, this notice must be sent to each affected
enrollee within 3 business days of adjudication of the temporary transition fill. If the enrollee
completes his or her transition supply in several fills, the sponsor is required to send notice with
the first transition fill only. CMS believes this turnaround is necessary in order to provide an
affected enrollee with sufficient time -- especially in light of CMS’ 30-day transition fill policy
in the retail setting -- to work with his or her prescriber to switch to a therapeutically equivalent
drug that is on the plan’s formulary or to process an exceptions request.

The notice must include the following elements:

   •   That the transition supply provided is temporary;

   •   That the enrollee should work with the sponsor as well as his or her health care provider
       to satisfy utilization management requirements or to identify appropriate therapeutic
       alternatives that are on the sponsor’s formulary;

   •   That the member has the right to request a formulary exception, the timeframes for
       processing the exception, and the member's right to request an appeal if the sponsor
       issues an unfavorable decision; and

   •   The sponsor’s procedures for requesting a formulary exception.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 49 of 84



CMS provides Part D sponsors with a model transition letter. CMS expects that sponsors will
make prior authorization or exception request forms available upon request to both enrollees and
prescribing physicians and via a variety of mechanisms -- including by mail, fax, email, and on
sponsor Web sites. To the extent that sponsors have the capacity, CMS encourages them to
provide any prior authorization or exception request forms a beneficiary will need to effectuate a
transition with the transition notice.

CMS strongly encourages point-of-sale notification to enrollees about transition supplies by
pharmacists. CMS has worked with the pharmacy and drug benefit industry, including the
National Council for Prescription Drug Programs (NCPDP), to incorporate a work-around
process for using structured payment coding in the message field of billing transaction responses
indicating that a particular fill is a transition supply. This process is consistent with the current
NCPDP standard. For more information about Standardized Claims Messaging see chapter 14,
section 50.5.

30.4.10.1 - Prescriber Notification of Transition Fills
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D sponsors must ensure that their transition process includes reasonable efforts to notify
prescribers of affected enrollees who receive a transition notice. CMS believes that prescriber
notification is a means of further strengthening beneficiary protections when dealing with
formulary changes or utilization management protocols for necessary medications, because the
prescriber is in the best position to advise the beneficiary of the benefits or risks of switching to a
different medication.

CMS believes either of the following examples constitutes a reasonable effort on the part of Part
D sponsors to notify prescribers of affected enrollees who receive a transition notice. These
examples are not exclusive examples of actions that may constitute reasonable efforts:

1) Providing a copy of the written transition notice labeled as the “PRESCRIBER COPY”
directly to the prescriber of record. Adding this label to a copy of the transition notice does not
require submission of the notice for review and approval by CMS. The copy may be provided to
the prescriber via mail, fax, or electronic means.

2) Notifying the prescriber of record directly of the adjudication of the enrollee’s transition fill
via a phone call, or individualized or batch fax/electronic notification. This separate
communication to the prescriber does not need to be submitted to CMS for review and approval.

CMS expects that plan sponsors will exercise due diligence in sending transition
notices/communications to the prescriber of record’s correct address, whether that entails
acquiring contractor support to identify prescribers on Part D claims, contacting the network
pharmacy for information on the prescription, or other means. However, CMS does not expect
plan sponsors to verify that the prescriber has received a transition notice/communication. CMS
also recognizes that notification of a prescriber who would be expected to have only a transient
relationship with the beneficiary, such as a hospital-based physician, would generally not be
useful.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 50 of 84




30.4.11 - Public Notice of Transition Process
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

Part D sponsors must make general information about their transition processes available to
beneficiaries in a manner similar to information provided on formularies and benefit design. It is
likely that individuals will base their decision on which prescription drug best meets their needs
on a variety of factors. Having information about a sponsor’s transition process in plan
enrollment materials and Web sites, as well as on the Medicare Prescription Drug Plan Finder,
may reassure beneficiaries that there will be procedures in place to assist them in switching to
therapeutic alternatives or in obtaining a formulary exception where appropriate. It will also
serve to educate advocates and other interested third parties – for example, State Medicaid
agencies – about sponsor transition processes. CMS will make plan transition process
information available via a required link from the Medicare Prescription Drug Plan Finder to
individual sponsor Web sites.

30.5 - Provider and Patient Education
(Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

A Part D sponsor must establish policies and procedures to educate and inform health care
providers and enrollees concerning its formulary. See the marketing guidelines on CMS’ Web
site at http://www.cms.gov/Medicare/Prescription-Drug-
Coverage/PrescriptionDrugCovContra/Downloads/MMG_0511.pdf for more information on
acceptable formulary marketing methods.
      Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 51 of 84




                            Chapter 6 - Appendix A
                    Common Acute Care Home Infusion Drugs

         (Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

CMS is no longer maintaining this tool and has chosen to remove the table from Appendix A.
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 52 of 84




                                  Chapter 6 – Appendix B
                         Part D Drugs/Part D Supplementary Drugs
           (Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

This table provides Part D coverage clarifications for specific products/drugs/drug categories in
accordance with statutory and regulatory requirements for Part D drugs. This is not an
exhaustive list but only addresses those products/drugs/drug categories that have been the subject
of frequently asked questions. Specific products not identified in this table should always be
evaluated against the statutory and regulatory definition of a “Part D drug” before drawing
conclusions from this table. This table does not address Part B versus Part D coverage questions.

                                         May be covered under
                                          basic Part D benefit
                                             (when used for
Product/Drug/Drug Category
                                          “medically accepted                           Comments
 (Listing is NOT all-inclusive)
                                          indication”3 and not
                                             covered under
                                         Medicare Parts A or B)
                                                                         Prescription drug products being
                                                                         used to treat AIDS wasting and
                                                                         cachexia are not considered agents
Agents when used for anorexia,                                           used for weight gain or agents used
                                                      No
weight loss, or weight gain                                              for cosmetic purposes, and
                                                                         therefore such products are NOT
                                                                         excluded under such exclusion
                                                                         categories.
                                                                         Treatments indicated for psoriasis, acne,
Agents when used for cosmetic
                                                      No                 rosacea, or vitiligo are NOT considered
purposes or hair growth
                                                                         cosmetic.
                                                                         Cough and cold medications are eligible
                                                                         to meet the definition of a Part D drug in
                                                                         clinically relevant situations other than
                                                                         those of symptomatic relief of cough
                                                                         and/or colds. For example, when
Agents when used for
                                                                         “cough” medications are used to treat a
symptomatic relief of cough and                       No
                                                                         medical condition that causes a cough,
colds
                                                                         such as the use of bronchodilators for the
                                                                         treatment of bronchospasm in asthma,
                                                                         CMS does not consider these “cough”
                                                                         medications as excluded drugs and,
                                                                         therefore, these medications may be

3
 Medically Accepted Indication for purposes of Part D is an FDA labeled indication or an indication supported by
citation in either the American Hospital Formulary System (AHFS), or DRUGDEX®. Exceptions may be possible
when used as part of an anti-cancer chemotherapeutic regimen.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 53 of 84



                                  May be covered under
                                   basic Part D benefit
                                      (when used for
Product/Drug/Drug Category
                                   “medically accepted                   Comments
 (Listing is NOT all-inclusive)
                                   indication”3 and not
                                      covered under
                                  Medicare Parts A or B)
                                                             covered under Part D. However,
                                                             antitussives used to treat cough symptoms,
                                                             and not the underlying medical condition
                                                             causing the cough, are excluded from
                                                             basic Part D coverage regardless of the
                                                             medical condition causing the cough.
                                  Yes, except when being
Antihistamine/Decongestant
                                  used for symptomatic
Combinations (RX)
                                  relief of cough and cold
                                                             Covered for all medically accepted
Barbiturates                                 Yes
                                                             indications as of 2014
                                                             Covered for all medically accepted
Benzodiazepines                              Yes
                                                             indications as of 2013
                                                             NOT directly associated with injection of
Blood glucose testing strips                 No
                                                             insulin
Electrolytes/Replenishers:                                   *Potassium Iodide products are excluded
                                                             from Part D as Iodine products (minerals)
*Potassium                                                   because they are not used for potassium
Sodium                                       Yes             supplementation.
Calcium
Magnesium
Erectile (ED) Dysfunction Drugs                              Agents when used for the treatment of
                                                             sexual or erectile dysfunction, unless such
                                                             agents are used to treat a condition, other
                                                             than sexual or erectile dysfunction, for
                                                             which the agents have been approved by
                                                             the FDA. In addition, ED drugs will meet
                                                             the definition of a Part D drug when
                                                             prescribed for medically accepted
                                             No
                                                             indications approved by the FDA other
                                                             than sexual or erectile dysfunction such as
                                                             pulmonary hypertension. However, ED
                                                             drugs will not meet the definition of a
                                                             Part D drug when used off-label, even if
                                                             the off label use is listed in one of the
                                                             compendia found in section
                                                             1927(g)(1)(B)(i) of the Act.
Extemporaneous Compounds,        Yes, but only costs for     Dispensing fee may include labor costs
including sterile compounding of Part D drug components      associated with mixing a compounded
          Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 54 of 84



                                   May be covered under
                                    basic Part D benefit
                                       (when used for
Product/Drug/Drug Category
                                    “medically accepted                  Comments
 (Listing is NOT all-inclusive)
                                    indication”3 and not
                                       covered under
                                  Medicare Parts A or B)
IV’s and total parenteral         may be billed under Part   drug product that contains at least one Part
nutrition                         D                          D drug component

                                                             Part D drug components used solely as
                                                             vehicles in a compound may be covered
                                                             under Part D (e.g., D5W, Normal Saline)
                                                             See Commercially Available Combination
Fioricet® (Bultalbital, APAP,
                                            Yes              Product Policy
Caffeine)
                                                             Section 10.3
                                                             See Commercially Available Combination
Fioricet® with Codeine                      Yes              Product Policy
                                                             Section 10.3
                                                             See Commercially Available Combination
Fiorinal® (Butalbital, ASA,
                                            Yes              Product Policy
Caffeine)
                                                             Section 10.3
                                                             See Commercially Available Combination
Fiorinal® with Codeine                      Yes              Product Policy
                                                             Section 10.3
                                                             See Commercially Available Combination
Fosamax plus D                              Yes              Product Policy
                                                             Section 10.3
Galzin                                      No
Heparin/Saline Flushes                      No               See Section 10.6.
Injectable or IV Iron products                               Prescription vitamin/mineral product
such as Iron Dextran, Iron
                                            No
Sucrose and Sodium ferric
gluconate
Insulin                                     Yes
Insulin syringes                            Yes              Covered only for injection of insulin
IV Solutions for hydration
                                            Yes
therapy
                                                             NOT directly associated with injection of
Lancets                                     No
                                                             insulin
Less-than-effective DESI Drugs                               See Section 10.9
(and those drugs identical,                 No
related or similar)
Leucovorin Calcium                          Yes
Librax®                                     No               Less-than-effective DESI drug
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 55 of 84



                                   May be covered under
                                    basic Part D benefit
                                       (when used for
Product/Drug/Drug Category
                                    “medically accepted                 Comments
 (Listing is NOT all-inclusive)
                                    indication”3 and not
                                       covered under
                                   Medicare Parts A or B)
                                                            See Commercially Available Combination
Limbitrol®
                                            Yes             Product Policy
(Amitriptyline/chlordiazepoxide)
                                                            Section 10.3
Lovaza®                                     Yes
                                                            Defined as a food that is formulated to be
                                                            consumed or administered enterally
                                                            under the supervision of a physician and
                                                            which is intended for the specific dietary
                                                            management of a disease or condition
                                                            for which distinctive nutritional
Medical foods                                No
                                                            requirements, based on recognized
                                                            scientific principles, are established by
                                                            medical evaluation, and that are not
                                                            regulated as drugs under section 505 of
                                                            the Federal Food, Drug, and Cosmetic
                                                            Act.
                                                            Prescription drug products that otherwise
                                                            satisfy the definition of Part D drug are
                                                            Part D drugs when used for AIDS wasting
                                                            and cachexia if these conditions are
                                                            "medically accepted" indications, as
                                                            defined by section 1927(k)(6) of the
                                                            Social Security Act (SSA), for the
Megestrol Acetate and Growth
                                                            particular Part D drug. Specifically, CMS
Hormone when used for AIDS                  Yes
                                                            does not consider such prescription drug
wasting and cachexia
                                                            products being used to treat AIDS wasting
                                                            and cachexia as either agents used for
                                                            weight gain or agents used for cosmetic
                                                            purposes, and therefore such products
                                                            cannot be excluded from the Medicare
                                                            Prescription Drug Benefit by reference to
                                                            section 1927(d)(2) of the SSA.
Mephyton                                     No             Prescription vitamin/mineral product
                                                            A Part D drug is partially defined as “a
                                      Yes, except when
                                                            drug that may be dispensed only upon a
                                       indicated for the
Methadone                                                   prescription”. . . . Consequently,
                                     treatment of opioid
                                                            Methadone is not a Part D drug when used
                                         dependence
                                                            for treatment of opioid dependence
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 56 of 84



                                        May be covered under
                                         basic Part D benefit
                                            (when used for
Product/Drug/Drug Category
                                         “medically accepted                          Comments
 (Listing is NOT all-inclusive)
                                         indication”3 and not
                                            covered under
                                        Medicare Parts A or B)
                                                                       because it cannot be dispensed for this
                                                                       purpose upon a prescription at a retail
                                                                       pharmacy.

                                                                       Supplies associated with the injection of
                                         No, except insulin and
Nonprescription/Over-the-                                              insulin include syringes, alcohol wipes,
                                        supplies associated with
counter (OTC) drugs 4                                                  insulin pens and pen needles, gauze, and
                                         the injection of insulin
                                                                       alcohol
PhosLo®                                             Yes
Phytonadione                                        No                 Prescription vitamin/mineral product
Polysaccharide Iron Complex                         No                 Prescription vitamin/mineral product
                                                                       Prescription niacin products are approved
                                                                       by the Food and Drug Administration as
                                                                       safe and effective drugs, are used
                                                                       therapeutically for the treatment of
                                                                       dyslipidemia, and do not serve as
                                                                       nutritional supplements or address a
                                                                       vitamin deficiency. These products are
                                                                       used at dosages much higher than
Prescription niacin products                        Yes
                                                                       appropriate for nutritional
                                                                       supplementation. For these reasons, CMS
                                                                       has concluded that these products should
                                                                       not be considered prescription vitamins
                                                                       for purposes of Part D coverage, and
                                                                       therefore, are not universally excluded
                                                                       from coverage under the Medicare
                                                                       prescription drug program.
Prescription vitamins and
mineral products, except prenatal
vitamins and fluoride
preparations
                                                    No
Examples:
B vitamins (Folic Acid,
Cyanocobalamin)

4
 Part D plans may include OTC drugs in step therapy protocols as part of their cost effective drug utilization
management program. However, OTC drugs included in these step therapy protocols are considered administrative
costs, not Part D drugs.
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 57 of 84



                                      May be covered under
                                       basic Part D benefit
                                          (when used for
Product/Drug/Drug Category
                                       “medically accepted                Comments
 (Listing is NOT all-inclusive)
                                       indication”3 and not
                                          covered under
                                      Medicare Parts A or B)
Vitamin K (phytonadione)
Vitamin D (ergocalciferol and
cholecalciferol)
Zinc (sulfate, acetate)
Iron
Iodine
Multivitamin additives for
parenteral nutrition
Smoking cessation drugs (OTC)                  No
Smoking cessation drugs (RX)                   Yes
Sterile Saline/water for Irrigation            Yes
Suboxone®, Subutex®                            Yes
Vitamin D Analogs (Calcitriol,                                 NOT considered prescription vitamins
                                               Yes
doxercalciferol, and paricalcitol)
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 58 of 84




     Chapter 6 – Appendix C - Summary of Coverage Policy
    MEDICARE PART B VERSUS PART D COVERAGE ISSUES
            (Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)


This document is not a statement or promise of coverage, but rather a high level summary
of when something may be covered under Parts A, B or D, if all other coverage
requirements are met. Appropriate coverage policies and guidance must be consulted for
final coverage determinations.

Introduction
This document provides an overview of outpatient prescription drug coverage policies under
Medicare. Beneficiaries who are inpatients of hospitals or skilled nursing facilities (SNF) during
covered stays may receive drugs as part of their treatment. Typically, the payment for drugs is
bundled into the Medicare Part A payments made to these types of facilities. 5 Under the hospice
benefit, beneficiaries receive drugs that are medically necessary for symptom control or for pain
relief. In general, references are seen to five major categories of Medicare Part B drug spending:
1. drugs billed by physicians and typically provided in physicians’ offices (such as chemotherapy
drugs); 2. drugs billed by pharmacy suppliers and administered through durable medical
equipment (DME), such as respiratory drugs given through a nebulizer; 3. drugs billed by
pharmacy suppliers and self-administered by the patient (such as immunosuppressive drugs and
some oral anti-cancer drugs); 4. separately billable drugs provided in hospital outpatient
departments; and 5. separately billable End Stage Renal Disease (ESRD) drugs such as
erythropoietin (EPO). Regional differences in Part B coverage policies for drugs can occur in
the absence of a national coverage decision. A drug for which coverage is available under Part A
or Part B, as it is being “prescribed and dispensed or administered” with respect to the individual,
is excluded from the definition of a Part D drug and, therefore, cannot be included in Part D
basic coverage.

Medicare Part A and Part B Covered Drugs
Part A/B Covered Drugs Set by Statute

Traditional Medicare (Part A/B) does not cover most outpatient prescription drugs. Medicare
bundled payments made to hospitals and skilled nursing facilities generally cover all drugs
provided during a stay. Medicare also makes payments to physicians for drug or biological
products that are not usually self-administered. This means that coverage is usually limited to

5
  If these drugs are provided as part of a Medicare Part A covered inpatient hospital or skilled nursing facility stay,
they are generally bundled in the Medicare Part A payment to the facility. The exception with regard to inpatient
hospital services is clotting factor which is paid separately. For covered SNF stays certain high cost chemotherapy
drugs are billed separately along with preventive injections (e.g. flu shots). If a beneficiary does not have Part A
coverage, if Part A coverage for the stay has run out or if a stay is non-covered, hospitals and SNFs can be paid for
most categories of Part B covered drugs.
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 59 of 84



drugs or biological products administered by infusion or injection. However, if the injection is
generally self-administered (e.g., Imitrex), it is not covered.

Despite the general limitation on coverage for outpatient drugs under Part B, the law specifically
authorizes coverage for the following:

    •    Durable Medical Equipment (DME) Supply Drugs. These are drugs that require
         administration by the use of a piece of covered DME (e.g., a nebulizer, external or
         implantable pump). The statute does not explicitly cover DME drugs; they are covered
         as a supply necessary for the DME to perform its function. The largest Medicare
         expenditures for drugs furnished as a DME supply are for inhalation drugs, which are
         administered in the home through the use of a nebulizer (e.g., albuterol sulfate,
         ipratropium bromide). The other category of drugs Medicare covers as a DME supply
         are drugs for which administration with an infusion pump in the home is medically
         necessary (e.g. some chemotherapeutic agents).

    •    Immunosuppressive Drugs. Drugs used in immunosuppressive therapy (such as
         cyclosporine) for a beneficiary who has received a Medicare covered organ transplant.

    •    Hemophilia clotting factors. Hemophilia clotting factors for hemophilia patients
         competent to use such factors to control bleeding without medical supervision, and items
         related to the administration of such factors.

    •    Oral Anti-Cancer Drugs. Drugs taken orally during cancer chemotherapy provided they
         have the same active ingredients and are used for the same indications as chemotherapy
         drugs that would be covered if they were not self-administered and were administered as
         incident to a physician’s professional service.

    •    Oral Anti-emetic Drugs. Oral anti-nausea drugs used as part of an anti-cancer
         chemotherapeutic regimen as a full therapeutic replacement for an intravenous anti-
         emetic drug within 48 hours of chemotherapy administration.

    •    Pneumococcal vaccine. The vaccine and its administration to a beneficiary if ordered by
         a physician.

    •    Hepatitis B vaccine. The vaccine and its administration to a beneficiary who is at high or
         intermediate risk of contracting hepatitis B. 6




6
   High risk groups currently identified include: individuals with ESRD; individuals with hemophilia who received
Factor VIII or IX concentrates; clients of institutions for individuals for the mentally handicapped; persons who live
in the same household as a hepatitis B Virus (HBV) carrier; homosexual men; illicit injectable drug abusers.
Intermediate risk groups include: staff in institutions for the mentally handicapped and workers in health care
professions who have frequent contact with blood or blood-derived body fluids during routine work.
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 60 of 84



    •    Influenza vaccine. The vaccine and its administration when furnished in compliance with
         any applicable state law. The beneficiary may receive the vaccine upon request without a
         physician’s order and without physician supervision.

    •    Antigens. These are prepared by a physician (usually an allergist) for a specific patient.
         The physician or physician’s nurse generally administers them in the physician’s office.
         In some cases the physician prepares antigens and furnishes them to a patient who has
         been taught to self-administer them at home.

    •    Erythropoietin (EPO). EPO for the treatment of anemia for persons with chronic renal
         failure who are on dialysis.

    •    Parenteral Nutrition. Parenteral nutrients are covered under the prosthetic benefit. They
         are available to beneficiaries who cannot absorb nutrition through their intestinal tract.
         Parenteral nutrition is administered intravenously and is regulated as a drug by the FDA.

    •    Intravenous Immune Globulin Provide in the Home. The Medicare Modernization Act
         created a benefit for the provision of intravenous immune globulin (IVIG) for
         beneficiaries with a diagnosis of primary immune deficiency disease. Coverage is
         provided if a physician determines that the administration of IVIG in the patient’s home
         is medically appropriate. Payment is limited to that for the IVIG itself and does not cover
         items and services related to administration of the product.

Part B Covered Drugs in the Context of a Professional Service
Drugs furnished “Incident To” a Physician’s Service. These are injectable or intravenous drugs
that are administered predominantly by a physician or under a physician’s direct supervision as
“incident to” a physician’s professional service. The statute limits coverage to drugs that are not
usually self-administered. 7 In order to meet all the general requirements for coverage under the
“incident-to” provision, an FDA approved drug or biological product must:

    •    Be of a form that is not usually self-administered (as determined by the A/B MAC
         contractor);
    •    Must be furnished by a physician; and
    •    Must be administered by the physician, or by auxiliary personnel employed by the
         physician and under the physician’s personal supervision.

The charge, if any, for the drug or biological product must be included in the physician’s bill and
the cost of the drug or biological product must represent an expense to the physician. Drug and
biological products furnished by other health professionals may also meet these requirements.




7
  If a drug is not self-administered by more than 50 percent of Medicare beneficiaries, it is considered “not usually
self-administered”.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 61 of 84



Drugs furnished by a Medicare Advantage Organization “Incident To” a Physician’s Service. If
a drug could be covered under Part B when furnished by a physician who incurred an expense in
procuring the drug, it could also be covered under Part B in the case of a Medicare Advantage
(MA) plan physician when the MA organization has incurred the expense of procuring the drug,
and the drug is administered to an enrollee in the MA plan. Under Pub. 100-02, Medicare
Benefit Policy Manual, chapter 15, section 60.1, drugs can be covered as “incident to”
physicians’ services if they “represent an expense to the physician or legal entity billing for the
services or supplies.” Applying this principle to the case of a not-usually self administered drug
administered by an MA plan physician to an MA plan enrollee, if the MA organization supplies
the drug to the plan physician, it is the “legal entity billing” for the drug, since it is the entity that
receives payment from Medicare that includes the cost of such a drug. Consequently, if the MA
organization supplies the drug to the network provider, the MA organization should account for
the drug under its A/B benefits. If a network pharmacy supplies the drug directly to the
beneficiary, the drug must be accounted for under its Part D benefits.

Separately Billable ESRD Drugs. Most drugs furnished by dialysis facilities are separately
billable. The largest Medicare expenditures for such drugs are for erythropoietin (EPO) which is
covered for dialysis beneficiaries when it is furnished by independent and hospital-based ESRD
facilities, as well as when it is furnished by physicians.

Separately billable drugs provided in Hospital Outpatient Departments. Medicare continues to
pay separately for drug and biological products, and radiopharmaceuticals whose median cost
per administration exceeds an amount (or threshold amount) determined by CMS, while
packaging the cost of drugs, biological products, and radiopharmaceuticals whose median cost
per administration is less than an amount (or threshold amount) determined by CMS into the
procedures with which they are billed.

Drugs covered as Supplies or - “Integral to a Procedure.” Some drugs are covered as supplies
that are an integral part of a procedure which is a diagnostic or therapeutic service, including
radiopharmaceuticals (both diagnostic and therapeutic) and low osmolar contrast media. Other
examples of drugs covered under the “integral to a procedure” provision include eye drops
administered before cataract surgery.

Blood. Medicare does make separate payment for blood and components. The Center for
Biologics Evaluation and Research under the FDA regulates the collection of blood and blood
components used for transfusion or for the manufacture of pharmaceuticals derived from blood
and blood components.

Drugs furnished as a part of a service in these provider settings. 1. Drugs packaged under the
Hospital Outpatient Prospective Payment System (OPPS); 2. Drugs furnished by ESRD facilities
and included in Medicare’s ESRD composite rate; 3. Osteoporosis drugs provided by home
health agencies under certain conditions; 4. Drugs furnished by critical access hospitals’ (CAH)
outpatient departments; 5. Drugs furnished by a rural health clinic (RHC); 6. Drugs furnished by
federally qualified health centers (FQHC); 7. Drugs furnished by community mental health
centers (CMHC); 8. Drugs furnished by ambulances; 9. Separately billable drugs provided in
comprehensive outpatient rehabilitation facilities (CORF).
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 62 of 84




Part D Covered Drugs
Definition of a Part D Covered Drug

A Part D covered drug is available only by prescription, approved by the FDA (or is a drug
described under section 1927(k)(2)(A)(ii) or (iii) of the Act), used and sold in the United States,
and used for a medically accepted indication (as defined in section 1927(k)(6) of the Act). A
covered Part D drug includes prescription drugs, biological products, insulin as described in
specified paragraphs of section 1927(k) of the Act, vaccines licensed under section 351 of the
Public Health Service Act and for vaccine administration on or after January 1, 2008, its
administration. The definition also includes medical supplies directly associated with delivering
insulin to the body, including syringes, needles, alcohol swabs, gauze, and insulin injection
delivery devices not otherwise covered under Medicare Part B, such as insulin pens, pen
supplies, and needle-free syringes, can satisfy the definition of a Part D drug. CMS defines those
medical supplies to include syringes, needles, alcohol swabs, gauze, and those supplies directly
associated with delivering insulin into the body.

Part D Supplementary (Excluded) Drugs

The definition of a covered Part D drug excludes any drug for which as prescribed and dispensed
or administered to an individual, payments would be available under Parts A or B of Medicare
for that individual, even though a deductible may apply.

In addition, the definition of a covered Part D drug specifically excludes drugs or classes of
drugs, or their medical uses, which may be excluded from coverage or otherwise restricted under
Medicaid under section 1927(d)(2) of the Act, with the exception of smoking cessation agents.
The drugs or classes of drugs that may currently be otherwise restricted under Medicaid include:

   •   Agents when used for anorexia, weight loss, or weight gain (even if used for a non-
       cosmetic purpose (i.e., morbid obesity)).
   •   Agents when used to promote fertility.
   •   Agents when used for cosmetic purposes or hair growth.
   •   Agents when used for the symptomatic relief of cough and colds.
   •   Prescription vitamins and mineral products, except prenatal vitamins and fluoride
       preparations.
   •   Nonprescription drugs.
   •   Covered outpatient drugs which the manufacturer seeks to require as a condition of sale
       that associated tests or monitoring services be purchased exclusively from the
       manufacturer or its designee.
   •   Agents when used for the treatment of sexual or erectile dysfunction (ED). ED drugs will
       meet the definition of a Part D drug when prescribed for medically-accepted indications
       approved by the FDA other than sexual or erectile dysfunction such as pulmonary
       hypertension. However, ED drugs will not meet the definition of a Part D drug when
       used off-label, even when the off label use is listed in one of the compendia found in
       section 1927(g)(1)(B)(i) of the Act: American Hospital Formulary Service Drug
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 63 of 84



       Information, and DRUGDEX® Information System. ED drugs meet the definition
       of a Part D drug only when used for FDA-approved indications.

While these drugs or uses are excluded from basic Part D coverage, Part D sponsors can
generally include them as part of supplemental benefits, provided they otherwise meet the
definition of a Part D drug. Because over-the-counter (OTC) drugs do not otherwise meet the
definition of a Part D drug, they may not be included as part of supplemental benefits; however,
under certain conditions as part of a plan utilization management program, OTC drugs can be
provided at no cost to enrollees. The cost of these drugs to the Part D sponsor would be treated
as administrative costs under such programs.

Other Resources

   1. Pub. 100-02, Medicare Benefit Policy Manual, Chapter 15. “Covered Medical and Other
      Health Services”. Section 110
   2. Pub. 100-02, Medicare Benefit Policy Manual Chapter 15. “Covered Medical and Other
      Health Services” Section 50.2.
   3. Reference Guide for Medicare Physician & Supplier Billers, Helping Front Office
      Personnel Navigate Medicare Rules for Part B Claims Processing. MedLearn Matters,
      Second Edition, October 2006.
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 64 of 84




     Chapter 6 – Appendix C - Summary of Coverage Policy

                                          ATTACHMENT I
                            Part B Drugs and Part D Coverage Chart
Drugs are covered under Part B in a variety of settings and under a variety of payment
methodologies.

    •    Some drugs are paid on a cost basis or are part of a prospective payment, including: drugs
         packaged under the outpatient prospective payment system (OPPS); drugs furnished by
         End-Stage Renal Disease (ESRD) facilities and included in Medicare’s ESRD composite
         rate; osteoporosis drugs provided by home health agencies under certain conditions; and
         drugs furnished by: critical access hospitals’ outpatient departments (CAHs); rural health
         clinics (RHCs); federally qualified health centers (FQHCs); community mental health
         centers (CMHCs); and ambulances.

    •    In addition, there are 13 categories of drugs for which separate payment is made under
         Part B 8, including: drugs furnished “incident to” a physician’s service; separately billable
         ESRD drugs; separately billable drugs provided in hospital outpatient departments;
         durable medical equipment (DME) supply drugs; drugs covered as supplies; drugs used
         in immunosuppressive therapy; blood clotting factors; certain vaccines; antigens;
         parenteral nutrition; certain oral drugs used in cancer treatment; separately billable drugs
         provided in comprehensive outpatient rehabilitation facilities (CORFs); and intravenous
         immune globulin provide in the home. 9

    The following chart groups the various categories of Part B coverage according to the extent
    to which they present some ambiguity for billing entities and/or Part D sponsors with regard
    to whether coverage should be under Part B or Part D. This ambiguity has different
    implications for stand alone Part D sponsors and for Medicare Advantage-Prescription Drug
    (MA-PD) Plans (including PACE plans and Section 1876 Cost plans which are treated
    similarly to MA-PDs). For stand alone Part D sponsors, the sponsor needs to determine
    whether it should make any payment. For MA-PDs, the MA organization needs to determine
    whether a payment should be assigned to its Part D spending or to its spending for Part B
    services.
8
  If these drugs are provided as part of a Medicare Part A covered inpatient hospital or skilled nursing facility stay,
they are generally bundled into the Medicare Part A payment to the facility. The exception with regard to inpatient
hospital services is clotting factor which is paid separately. For covered SNF stays certain high cost chemotherapy
drugs are billed separately along with preventive injections (e.g., flu shots). If a beneficiary does not have Part A
coverage, if Part A coverage for the stay has run out or if a stay is non-covered, hospitals and SNFs can be paid for
most categories of Part B covered drugs.
9
  Medicare does make separate payment for blood and blood products under Part A and Part B. Although the
collection of blood and blood components used for transfusion or for the manufacture of pharmaceuticals derived
from blood and blood components are regulated by the FDA, they are not administered in a context that would not
be covered under Part A or Part B. Therefore, generally these products are not Part D drugs. As a result, they are
not included in this discussion.
                          Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 65 of 84




A. Situations in which a billing entity would have to decide whether for a given drug to bill Part B or Part D
based on characteristics of beneficiary or medical use of the drug.

Relationship between Part B and           Categories of Separately     Comments
Part D Coverage                           Billable Part B Drugs
1. The same drug dispensed by a           Drugs used in                Pharmacists would bill Part B or the individual’s Part D plan
pharmacy may be covered under Part        immunosuppressive            based on information received from the individual or the Part D
B or Part D depending on the              therapy for a transplant     plan. Part B would be billed if the individual had a Medicare-
characteristics of the beneficiary.       covered under Medicare.      covered transplant; otherwise, the Part D plan would be billed.
                                                                       (Part D plan eligibility systems could contain a marker for
                                                                       members who had a Medicare covered transplant. This
                                                                       information could come from a question included on the Part D
                                                                       sponsor’s enrollment or coordination of benefit (COB) survey
                                                                       form.)

                                                                       In determining whether to pay for an immunosuppressive drug
                                                                       under Part D, it would not be appropriate for a Part D sponsor to
                                                                       institute a general policy of requiring a Part B claim rejection, as
                                                                       a substitute for maintaining information on transplant status and
                                                                       paying claims based on that information. Such a policy would
                                                                       be disruptive to beneficiaries and pharmacies and would
                                                                       unnecessarily increase Part B contractor costs. Instead a prior
                                                                       authorization requirement would be appropriate.
2. The same drug provided by an           a. Parenteral nutrition or   The supplier would need to know whether the therapy was being
infusion/DME supplier may be              intradialytic parenteral     provided because of a non-functioning digestive tract. If so, Part
covered under Part B or Part D            nutrition (IDPN) (for        B would be billed. Otherwise this would be a Part D drug.
depending on the characteristics of the   individuals with a non-
beneficiary or method of                  functioning digestive tract). It would not be appropriate for Part D sponsors to routinely
administration.                                                         require a rejection of a claim under Part B before processing a
                                                                        Part D claim. Such a policy would be disruptive to beneficiaries
                                                                        and pharmacies and would unnecessarily increase Part B
                                                                        contractor costs. However, if a Part D sponsor had evidence
Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 66 of 84



                                      indicating that a particular claim for parenteral nutrition should
                                      be covered under Part B, it would be reasonable to require a
                                      rejection by Part B before processing in this case.
            b. Infusible DME supply   In general, the supplier would bill Part B if the drug was
            drugs                     administered using an infusion pump and bill the Part D plan for
                                      infusion using other methods (e.g., IV push). While professional
                                      services and supplies related to the administration of the infused
                                      drug are not payable under Part D, some coverage may be
                                      available under Part A or B home health benefits, under
                                      Medicaid, or from secondary commercial health benefits.

                                      As a rule, drugs infused using an implantable pump would be
                                      covered under Part B. Drugs infused in the home using an
                                      external pump are covered under Part B if they are included
                                      under the local coverage policy of the applicable Medicare DME
                                      MAC. In the case of a beneficiary in a hospital, or a SNF bed,
                                      (1) who does not have Part A coverage, (2) whose Part A
                                      coverage for the stay has run out or (3) whose stay is non-
                                      covered -- infusible DME supply drugs are not covered under
                                      Part B because the law limits coverage under Part B’s DME
                                      benefit to those items that are furnished for use in a patient’s
                                      home, and specifies that a hospital or SNF cannot be considered
                                      the beneficiary’s “home” for this purpose. In this case, coverage
                                      for the drugs would be available under Part D. (see Attachment
                                      II, INFUSION DRUGS, Question 3 for other facilities which
                                      cannot be considered a beneficiary’s “home” for DME
                                      purposes.)

                                      The fact that coverage is available for a particular drug under
                                      Part B with the use of an infusion pump does not mean that
                                      coverage under Part D using some other method of
                                      administration automatically can be denied. There is no Part B
                                      coverage in the home for infusion drugs administered without an
                        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 67 of 84



                                                                      infusion pump (e.g., IV push). There is also no Part B coverage
                                                                      in the home for infusion drugs administered with an infusion
                                                                      pump unless the drug is specifically covered under the local
                                                                      coverage policy of the applicable Medicare DME MAC.
                                                                      Therefore, determinations about Part D sponsor payment for
                                                                      these other methods of administration and for drugs
                                                                      administered with an infusion pump but not covered by the local
                                                                      DME MAC policy should be based on the question of whether
                                                                      the drug is on the sponsor’s formulary.
                                        c. Intravenous immune         The supplier would bill Part B if the diagnosis is primary
                                        globulin (IVIG) provided      immune deficiency disease. IVIG provided in the home for
                                        in the home for individual    other diagnoses would be a Part D benefit.
                                        with diagnosis of primary
                                        immune deficiency disease     As discussed above, it would not be appropriate, as a general
                                                                      rule, for Part D sponsors to require a rejection of a claim under
                                                                      Part B before processing a Part D claim. Prior authorization
                                                                      programs could be used to ensure medical necessity in
                                                                      accordance with the Part D sponsor’s policy.
3. The same drug dispensed by a         a. Certain oral               Pharmacists would need to determine the reason for treatment.
pharmacy may be covered under Part      chemotherapy agents used      If related to cancer treatment, Part B would be billed; otherwise,
B or Part D depending on how the drug   in cancer treatment for       the Part D plan should be billed.
is used in treatment and the medical    which there is an infusible
condition for which the drug is being   version of the drug.         To the extent that a Part B-covered oral anti-cancer drug has no
prescribed.                                                          other medically accepted indication besides cancer treatment,
                                                                     Part D sponsors should not include these drugs on their
                                                                     formularies because of Part B coverage. For the drugs that have
                                                                     other medically accepted indications, prior authorization
                                                                     programs or other mechanisms to obtain diagnostic information
                                                                     could be used to ensure appropriate payment.
                                        b. Oral anti-emetics used in 2. Pharmacists would need to determine the reason for treatment.
                                        cancer treatment as a full   If both related to cancer treatment and a full replacement for
                                        replacement for              intravenous administration within 48 hours of cancer treatment,
                                        intravenous treatment.       Part B would be billed; otherwise, the Part D plan should be
                           Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 68 of 84



                                                                     billed. NOTE: In order to receive Part B payment, CMS
                                                                     currently requires that the prescribing physician indicate on the
                                                                     prescription that the oral anti-emetic is being used “as a full
                                                                     therapeutic replacement for an intravenous anti-emetic drug as
                                                                     part of a cancer chemotherapeutic regimen.”

                                                                     If based on a prior authorization program or other mechanism to
                                                                     obtain diagnostic information, a Part D sponsor determined that
                                                                     a) a Part B-covered oral anti-emetic was being billed, and b) the
                                                                     drug was being furnished in the context of cancer treatment for
                                                                     use within 48 hours of cancer treatment, the Part D sponsor
                                                                     should deny payment. Such drugs dispensed for use after the
                                                                     48-hour period, or any oral anti-emetic prescribed for conditions
                                                                     other than the effects of cancer treatment, would be Part D
                                                                     drugs.
4) The same vaccine may be covered        Hepatitis B vaccine for    Physicians would need to determine the level of risk of the
under Part B or Part D depending on       individuals at high or     individual. If the individual is at high or intermediate risk, Part
the characteristics of the beneficiary.   intermediate risk.         B would be billed. For all other individuals, prior authorization
                                                                     programs could be used to ensure appropriate level of risk.

B. Situation where the form of the drug determines where it is covered.

Relationship between Part B and           Categories of Separately   Comments
Part D Coverage                           Billable Part B Drugs
The same drug provided by a DME           Inhalation DME supply      Certain inhalation drugs are generally covered under Part B
supplier or a pharmacy may be             drugs                      when used with a nebulizer in the home. These drugs would not
covered under Part B or Part D                                       be covered under Part D for use with a nebulizer. However, if
depending on its form (i.e., for use in                              these drugs were delivered with a metered dose inhaler or other
nebulizer or in metered dose inhaler)                                non-nebulized administration, they would be Part D drugs.

                                                                     In the case of a beneficiary in a hospital, or a SNF bed, (1) who
                                                                     does not have Part A coverage, (2) whose Part A coverage for
                                                                     the stay has run out or (3) whose stay is non-covered --
                          Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 69 of 84



                                                                       inhalation DME supply drugs are not covered under Part B
                                                                       because the law limits coverage under Part B’s DME benefit to
                                                                       those items that are furnished for use in a patient’s home, and
                                                                       specifies that a hospital or SNF cannot be considered the
                                                                       beneficiary’s “home” for this purpose. In this case, coverage for
                                                                       the drugs would be available under Part D. (See Attachment II,
                                                                       INFUSION DRUGS, Question 3 for other facilities which
                                                                       cannot be considered a beneficiary’s “home” for DME
                                                                       purposes.)

C. Situations where Part B coverage is in the context of another service.

Relationship between Part B and           Categories of Separately     Comments
Part D Coverage                           Billable Part B Drugs
The same drug dispensed by a              1. Drugs furnished           Generally, if a beneficiary presents at a pharmacy with a script it
pharmacy is covered under Part B if           “incident to” a          would be a Part D drug. The availability of Part B coverage in a
provided as part of a service in a            physician service        provider setting or physician’s office should not result in a
provider setting, physician’s office or   2. Separately billable       refusal of coverage under Part D for drugs dispensed by a
home.                                         ESRD drugs               pharmacy. This is the case because coverage is not available
                                          3. Separately billable       under Part B as the drug is being “prescribed and dispensed or
                                              drugs in HOPDs           administered” with respect to the individual. Thus, for example,
                                          4. Separately billable       while Part B covers certain injectables provided “incident to” a
                                              drugs in CORFs           physician services, injectables dispensed by a pharmacy are not
                                          5. Drugs packaged under      being “furnished” by a physician and would be Part D drugs.
                                              the OPPS
                                          6. Drugs furnished by        Part D sponsors should deny claims submitted by members for
                                              ESRD facilities and      Part B-covered injectables if they are administered in a physician
                                              included in Medicare’s   office from a physician’s supply.
                                              ESRD composite rate
                                          7. Osteoporosis drugs        Part D sponsors can subject injectables and infusables that would
                                              provided by home         be covered under Part B as “incident to” a physician service, to a
                                              health agencies under    prior authorization program. To the extent that the sponsor
                                              certain conditions       determines based on medical literature that there exist serious
                        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 70 of 84



                                       8. Drugs furnished by         safety concerns such that it would go against accepted medical
                                           CAHs outpatient           practice for a particular injectable or infusable to be dispensed
                                           departments               directly to an enrollee, the claim can be denied as not
                                       9. Drugs furnished by         "reasonable."
                                           RHCs
                                       10. Drugs furnished by        Safety-based reasonableness determinations will need to be
                                           FQHCs                     made on a case-by-case basis, since circumstances will vary. In
                                       11. Drugs furnished by        general, however, there are very few instances when an
                                           CMHCs                     injectable or infusable drug could not be reasonably dispensed
                                       12. Drugs furnished by        directly to the patient.
                                           ambulances.

D. Completely unambiguous situations.

Relationship between Part B and        Categories of Separately      Comments
Part D Coverage                        Billable Part B Drugs
1) Unique drugs never dispensed by a   Non-DME drugs covered         This category of drugs is those used for diagnostic or therapeutic
pharmacy.                              as supplies (including        purposes in a provider or physician office setting. CMS would
                                       radiopharmaceuticals (both    assume that these drugs are not dispensed by pharmacies.
                                       diagnostic and therapeutic)
                                       and low osmolar contrast
                                       media.)

2) Drugs that would not be covered     1. Blood clotting factors     These categories would not be a Part D benefit and should not be
under Part D because of Part B         2. Antigens                   included on a Part D sponsor’s formulary.
coverage.                              Pneumococcal and
                                       influenza vaccines
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 71 of 84




    Chapter 6 – Appendix C - Summary of Coverage Policy
                                  ATTACHMENT II
                            Part B v. Part D Drug Q’s and A’s

EXCLUSIONS RELATED TO MEDICARE COVERAGE UNDER PART A
OR PART B
Question 1 – Should Part D sponsors deny claims for drugs covered under Part A or Part B
of Medicare?

Answer 1 – Drugs, or uses of drugs, for which coverage is available under Part A or Part B are
excluded from the definition of a Part D drug and, therefore, cannot be included in Part D basic
coverage. Unlike the list of supplementary drugs, these drugs, or uses of drugs, cannot be
included in supplemental coverage.

There are two important considerations in determining whether a claim to Part D can be denied
based on the availability of coverage under Part A or Part B of Medicare.

•   First, the exclusion from the definition of a Part D drug for drugs covered under Parts A or B
    is based on whether coverage is available under Part A or Part B for the drug as it is being
    “prescribed and dispensed or administered” with respect to the individual. Thus, the same
    drug may be covered under different circumstances under both programs and coverage
    generally cannot be determined based solely on the drug itself. Since most Part B drug
    coverage is available in a provider setting or physician’s office rather than as drugs dispensed
    by pharmacists, there are very limited situations when a drug claim submitted by a pharmacy
    should be denied based on the availability of coverage under Part A or Part B.

•   Second, to the extent a drug could be covered under part B as prescribed and dispensed or
    administered, Part D sponsors should view coverage as “available” under Part B regardless of
    whether or not an individual is actually enrolled in Part B.

Question 2 – Can a Part D sponsor require that coverage be denied under Part A or Part B
before making payment under Part D?

Answer 2 – Generally, no. In limited instances, prior authorization programs may be necessary
to determine whether the diagnosis of the individual or the particular use of a drug is consistent
with Part D coverage, but it would not be appropriate to routinely require a denial from Part A or
Part B before making payment in lieu of prior authorization. Such a policy would be disruptive
to beneficiaries and pharmacies and would unnecessarily increase Part B contractor costs.

Question 3 - What happens if a Part D sponsor makes payment for a drug and later
determines that the drug was covered under Part B as prescribed and dispensed or
administered?
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 72 of 84




Answer 3 - If the drug as prescribed and dispensed or administered was covered under Part B on
that day, the payment by the Part D sponsor would have been in error and it should seek recovery
from the billing entity, which should bill Part B instead.

Question 4 - In the case of a newly approved drug that may be covered under one of the
Part B benefit categories, can a Part D sponsor defer a coverage decision until Part B
makes a decision?

Answer 4 - No. Once a drug is approved by the FDA it is a Part D drug. While it is not
automatically a covered Part D drug, that is, it may not be included on a Part D sponsor’s
formulary, a member could request coverage on an exception basis.

For Medicare Part B coverage, a determination has to be made as to whether the approved drug
fits in a benefit category (e.g., a drug covered as a supply of an external infusion pump used at
home). In the vast majority of cases these determinations are delegated to the individual
contractors. If a drug has a Medicare Part B benefit category and the drug is being “prescribed
and dispensed or administered” as covered under Part B, the drug is no longer a Part D drug.

Question 5 - How will Part D sponsors determine whether a drug is covered under Part B?

Answer 5 - First, it is important to keep in mind that in most cases Part B drug coverage should
not impact payment decisions by Part D sponsors since Part B coverage is generally in a provider
setting or physician's office rather than for drugs dispensed at a pharmacy.

Payment for a particular drug can be denied only if there is Part B coverage as the drug is
prescribed and dispensed or administered. The fact that a claim is received for a drug that is
sometimes covered by Part B is not a basis for denial since the Part D sponsor would have to
determine whether the drug is being prescribed and dispensed or administered on the basis under
which Part B coverage is available. This will generally involve interaction between the Part D
sponsor and the Medicare Part B contractor with jurisdiction in that geographic area for that
drug.

With regard to new drugs, as decisions are made nationally or by individual A/B MAC
contractors, this information will be available on the CMS and contractor Web sites.

INFUSION DRUGS
Question 1 - Since Part B covers infusion drugs in the home, can a Part D sponsor reject
any claim for home infusion?

Answer 1 – No. Part B coverage is generally limited to a number of drugs that require the use of
an infusion pump in the home. Any agents administered in the home via IV drip or push
injection would be covered under Part D. This could include the same drugs that are covered
under Part B when furnished through the use of an infusion pump.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 73 of 84



Question 2 – Does Part B cover drugs that require an external infusion pump in the case of
a beneficiary in a hospital or SNF bed who does not have Part A coverage, whose Part A
coverage for the stay has run out or whose stay is non-covered?

Answer 2 – No, drugs that require an external infusion pump are not covered under Part B under
those circumstances because the law limits coverage under Part B’s DME benefit to those items
that are furnished for use in a patient’s home, and specifies that a hospital or SNF cannot be
considered the beneficiary’s “home” for this purpose.

Question 3 - What other facilities cannot be considered the beneficiary’s “home” under the
law for purposes of receiving the Medicare DME benefit?

Answer 3 – In addition to a hospital, a SNF or a distinct part SNF, the following facilities cannot
be considered a home for purposes of receiving the Medicare DME benefit:

•   a nursing home that is dually-certified as both a Medicare SNF and a Medicaid nursing
    facility (NF);
•   a Medicaid-only NF that primarily furnishes skilled care;
•   a non-participating nursing home (i.e., neither Medicare or Medicaid) that provides primarily
    skilled care; and
•   an institution which has a distinct part SNF and which also primarily furnishes skilled care.

Question 4 - If the infusion services are furnished in an outpatient provider setting, can a
Part D sponsor deny a claim?

Answer 4 – Yes. If a physician office or hospital outpatient department bill for infusion
administered in those settings, the claim should always be denied because of coverage in those
settings under Part B.

Question 5 – Since Part B covers intravenous immune globulin (IVIG) provided in the
home, should a Part D sponsor deny claims for this drug?

Answer 5 – It depends. Part B coverage for IVIG in the home is for individuals whose diagnosis
is primary immune deficiency disease. Part D would provide coverage for IVIG in the home for
all other medically accepted indications. Prior authorization requirements could be used to
ensure appropriate payment in accordance with the Part D sponsor’s medical necessity criteria.
It would not be appropriate to routinely require a rejection of a claim under Part B before
processing a Part D claim. Such a policy would be disruptive to beneficiaries and pharmacies
and would unnecessarily increase Part B contractor costs.

Question 6 – Since Part B covers parenteral nutrition under certain circumstances, should
Part D sponsors deny these claims?

Answer 6 – It depends. Part B coverage for parenteral nutrition is limited to individuals with a
non-functioning digestive tract. So if parenteral nutrition is being provided based on this
condition, the claim should be denied. For all other medically accepted indications, coverage
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 74 of 84



would be under Part D. Prior authorization programs could be used to ensure appropriate
payment. As a general policy, it would not be appropriate to require a rejection of a claim under
Part B before processing a Part D claim. However, if a Part D sponsor had a reasonable basis for
assuming that a particular claim would be covered under Part B, it could require a rejection by
Part B before processing.

ORAL ANTI-CANCER DRUGS
Question 1 - With regard to oral anti-neoplastics, we understand that if they have an IV
form, they are covered under Part B. It is our thinking then, that we could exclude those
that are used solely for cancer under this premise since they would be covered under Part
B.

Answer 1 – Yes. Part D sponsors should not include on their formularies the oral anti-cancer
agents covered by Part B whose only medically accepted indication is as an anti-cancer agent.
They should always deny claims for these drugs. For the drugs that have other medically
accepted indications, Part D sponsors should deny claims for these drugs when used for cancer
treatment but when these drugs are used for other indications they would be Part D drugs. The
use of the drug could be determined through a prior authorization program.

ORAL ANTI-EMETICS
Question 1 - Do pharmacies bill oral anti-emetics under Part B or Part D?

Answer 1 - It depends. Before billing either Part B or Part D, pharmacists would need to
determine the reason for treatment. If it is related to cancer treatment and is a full replacement
for intravenous administration within 48 hours of cancer treatment, Part B would be billed;
otherwise, Part D should be billed. 10 In order to receive Part B payment, CMS currently requires
that the prescribing physician indicate on the prescription that the oral anti-emetic is being used
“as a full therapeutic replacement for an intravenous anti-emetic drug as part of a cancer
chemotherapeutic regimen.”

If (based on a prior authorization program) a Part D sponsor determines that a Part B-covered
oral anti-emetic drug is being billed, and that the drug is being furnished in the context of cancer
treatment for use within 48 hours of such treatment, the Part D sponsor should deny payment
since coverage is available under Part B. Such drugs dispensed for use after the 48-hour period,
or any oral anti-emetic prescribed for conditions other than treatment of the effects of cancer
treatment, would be Part D drugs.

IMMUNOSUPPRESSANTS

Question 1 - Do pharmacies bill oral immunosuppressants under Part B or Part D?


10
  There may be some local A/B MAC contractor variance regarding the 48 hour interval for the oral anti-emetics
granisetron and dolasetron. Part D sponsors should contact their local A/B MAC contractor for more information
regarding these drugs.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 75 of 84



Answer 1 - It depends. Pharmacists would bill Part B or the individual’s Part D plan based on
information received from the individual or sources substantiating the patient’s transplant. Part
B would be billed if the individual had a Medicare covered transplant; otherwise, the Part D plan
would be billed.

INJECTABLES
Question 1 - Can claims submitted by pharmacies for injectable drugs be denied based on
Part B coverage in a physician office “incident to” a physician service?

Answer 1 – No. The exclusion from the definition of a Part D drug of drugs covered under Parts
A or B is based on whether coverage is available under Part A or Part B for the drug as it is being
“prescribed and dispensed or administered” with respect to the individual. Thus, the same drug
may be covered under different circumstances under both programs. As a result, coverage
cannot generally be determined based solely on the drug itself.

The fact that an injectable is covered under Part B in a physician’s office or hospital outpatient
department or other provider setting does not mean that these drugs should be excluded from the
Part D sponsor’s formularies, or that a Part D sponsor can deny a claim from a pharmacy based
on availability of Part B coverage in a physician’s office. If, however, a member submits an out-
of-network claim for an injectable drug administered in-office from a physician’s supply, and
this drug is covered in that setting by the Part B contractor for that area, such a claim should be
denied by the Part D sponsor based on Part B coverage. (Of course, an MA-PD plan would not
deny such a claim, but rather pay it under the A/B benefit.)

Question 2 - An injectable drug that a Medicare contractor considers to be usually not self-
administrable (e.g., injectable chemotherapy drugs) can only be covered under Part B as
“incident to” a physician service if it is obtained by a physician and administered as part of
a physician service. Can Part D sponsors require prior authorization for these medications
when dispensed by a pharmacy? If the sponsor determines that the drug will be
administered in a physician office, can the sponsor deny the claim because the practice of
the patient taking the drug to the physician’s office for administration is unsafe and
because coverage is available under Part B if the physician obtained and administered the
drug?

Answer 2 - Part D sponsors determine the scope of their own prior authorization programs
subject to CMS review to ensure that such programs have a sound medical basis and do not
discriminate against beneficiaries with certain medical conditions.

To the extent that a sponsor’s prior authorization program applies to injectables and infusables
that would be covered under Part B as “incident to” a physician’s service, and the sponsor
determines based on medical literature that there exist serious safety concerns such that it would
go against accepted medical practice for a particular injectable or infusable to be dispensed
directly to a member, the claim can be denied as not "reasonable." Thus, the dispensing of that
particular drug to that member may be excluded by the Part D sponsor under Section
1862(a)(1)(A) of the Social Security Act as applied to Part D under 1860D-2(e)(3)(A) of the Act.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 76 of 84



This same safety concern would not exist, however, if the claim for the drug was being submitted
by an infusion supplier.

Safety-based reasonableness determinations will need to be made on a case-by-case basis, since
circumstances will vary. In general, there are very few instances when an injectable or infusable
drug could not be reasonably dispensed directly to the patient. All drugs are in some sense
hazardous. This is not a unique characteristic of injectables and infusables.

Some situations that would present safety concerns in dispensing directly to a patient who is
transporting the drug to a physician’s office for administration include:

•   The drug itself presents a bona fide public safety hazard (e.g., highly radioactive substance or
    an environmentally hazardous chemotherapeutic agent) that requires chain of custody
    handling to ensure use of appropriate equipment (i.e., safety hood) or persons of special
    qualifications.

•   The drug requires special handling to preserve biologic activity and the patient is incapable
    or unwilling to do so. (For instance, a vaccine that must be kept frozen could be a problem if
    the patient had to transport it a long distance in summer heat.)

•   The patient presents a high risk of diversion or inappropriate use. (For instance, giving a
    heroin addict a vial of morphine.)

•   The patient has demonstrated unreliability, aversion, or unwillingness in transporting drugs
    to his doctor’s office. (For instance, with respect to dispensing injectable psychiatric meds.)

In the absence of a serious safety concern based on the individual situation, however, there is no
basis for denying a prescription presented at a pharmacy based on the availability of Part B
coverage in another setting (e.g., physician office).

Finally, it is CMS’ understanding that the practice of “brown-bagging” drugs is opposed by
medical societies. CMS continues to urge them to reinforce this message with their members.

Question 3 – Most Medicare Advantage plans treat most non-self-injectables as a medical
benefit. Do they have to treat them as a Part D benefit?

Answer 3 - If an injectable drug is covered under Part B in a provider or physician office setting,
it will continue to be covered under Part B in those settings. If an injectable drug is not covered
in a provider setting (e.g., determined by the contractor to be usually self-administered), then it
will need to be covered under Part D. In addition, claims for non-Part-B-covered injectables
whether usually self-administered or not, when dispensed and submitted by pharmacists could be
covered under Part D. However, Part D plans could establish medical necessity criteria for
limiting coverage of injectable drugs in physician offices.
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 77 of 84



Question 4 - What are Part D sponsors to do if their region includes multiple A/B MAC
contractor areas and these contractors have differing policies with regard to injectable
drugs?

Answer 4 – A Part D sponsor will have to modify its coverage based on the variation in Part B
coverage across contractor areas within its region. That is, assume that there are two contractor
areas within a Part D sponsor’s region, Contractor A and Contractor B. Further assume that
Contractor A covers injectable X when furnished in a physician office but Contractor B does not.
As a result of this difference in Part B coverage, injectable X is a Part D drug when furnished in
a physician office for members residing in Contractor B’s area, but not in Contractor A’s area.
In either area, injectable X would be covered under Part D if dispensed by a pharmacy.

For MA-PD plans, rules for selecting local coverage determinations apply. That is, if a local MA
plan’s service area includes more than one contractor area, the plan may seek approval from
CMS to apply uniformly to all of the plan’s enrollees local coverage policies that are the most
beneficial to enrollees. Regional MA plans can select a set of local coverage policies to apply
uniformly to their enrollees without CMS pre-approval. In either case, if the selected contractor
covers injectable X, the MA-PD would treat injectable X as a basic A/B benefit. If the selected
contractor does not cover injectable X, the MA-PD would treat it as a Part D drug.

Question 5 –What about new injectable drugs?

Answer 5 - As new injectables are approved by the FDA, Part B contractors or CMS would
continue to make coverage decisions regarding drugs provided incident to a physician’s service
based on whether the drug is “not usually self-administered.” Injectables not covered under Part
B as incident to a physician’s service would become Part D drugs. However, there is no
requirement for Part D sponsors to provide coverage of non-Part-B-covered drugs in the
physician office setting if the drugs can be safely self-administered and there is no medical
necessity for administration in that setting.

INHALATION DRUGS
Question 1 - Can claims submitted by a pharmacy for inhalation drugs delivered through
metered-dose inhalers be denied based on Part B coverage of inhalation drugs used with a
nebulizer?

Answer 1 – No. Since there currently is no coverage under Part B for inhalation drugs delivered
through metered-dose inhalers and dispensed by a pharmacy, these drugs would be covered
under Part D.

Question 2 – Does Part B cover inhalation drugs used with a nebulizer in the case of a
beneficiary in a hospital or SNF bed who does not have Part A coverage, whose Part A
coverage for the stay has run out or whose stay is non-covered?

Answer 2 – No, inhalation drugs used with a nebulizer are not covered under Part B under those
circumstances because the law limits coverage under Part B’s DME benefit to those items that
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 78 of 84



are furnished for use in a patient’s home, and specifies that a hospital or SNF cannot be
considered the beneficiary’s “home” for this purpose. (See list above (INFUSION DRUGS,
Question 3) for other facilities which cannot be considered a beneficiary’s “home” for DME
purposes.

VACCINES
Question 1 – Are all vaccines covered under Part D?

Answer 1 – No. There are a number of vaccines that remain covered under Part B. For instance,
pneumococcal and influenza vaccines are not covered under Part D because of Part B coverage.
Hepatitis B vaccine is covered under Part B for individuals at high or intermediate risk; for all
other individuals, it would be covered under a Part D benefit. Part B also covers certain vaccines
reasonable and necessary for the treatment of an illness or injury. All other currently available
vaccines and all future preventative vaccines could be covered under Part D.

Question 2 - If a Part D sponsor determines through a prior authorization program that a
hepatitis B vaccine is going to be administered by a physician can the Part D sponsor deny
the claim based on Part B coverage in the setting?

Answer 2 – No. Since the Part B benefit for hepatitis B vaccine is separate from the “incident
to” benefit, the determination about whether it is a Part D drug depends solely on characteristics
of the beneficiary. However, if the Part D sponsor determines based on Medicare Part B
guidelines that the individual is at high or medium risk for hepatitis B, the claim should be
denied. For all other individuals, the vaccine would be a “Part D drug”.

Question 3 - Medicare Part B covers hepatitis B vaccine for high and intermediate risk
groups if ordered by a doctor of medicine or osteopathy, how are these groups defined?

Answer 3 – The high risk groups for whom vaccination is covered include:
   • Individuals with End stage renal disease (ESRD);
   • Individuals with hemophilia who received Factor VIII or IX concentrates;
   • Clients of institutions for individuals for the mentally handicapped;
   • Persons who live in the same household as a hepatitis B Virus (HBV) carrier;
   • Homosexual men;
   • Illicit injectable drug abusers

Intermediate risk groups include:
    • Staff in institutions for the mentally handicapped; and
    • Workers in health care professions who have frequent contact with blood or blood-
       derived body fluids during routine work.

ANTIGENS
Question 1 – If a pharmacy submits a claim for antigens should a Part D sponsor make
payment?
      Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 79 of 84




Answer 1 – No. Antigens are covered only under Part B.

BLOOD CLOTTING FACTORS
Question 1 – If a pharmacy submits a claim for blood clotting factors should a Part D
sponsor make payment?

Answer 1 – No. Blood clotting factors are covered under Part A and Part B.
                        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 80 of 84




                     Chapter 6 – Appendix C - Summary of Coverage Policy
                                            ATTACHMENT III
                                   Web sites for Part B Coverage Information

Pub. 100-04, Medicare Claims       http://www.cms.gov/Regulations-and-Guidance/Guidance/Manuals/Internet-Only-Manuals-
Processing Manual                         IOMs-Items/CMS018912.html?DLPage=1&DLSort=0&DLSortDir=ascending
Pub. 100-02, Medicare Benefit
Policy Manual                      http://www.cms.gov/Regulations-and-Guidance/Guidance/Manuals/Internet-Only-Manuals-
                                          IOMs-Items/CMS012673.html?DLPage=1&DLSort=0&DLSortDir=ascending
Medicare Coverage Database                               http://www.cms.hhs.gov/mcd/search.asp

A/B MAC and DME MAC contact                               http://www.cms.hhs.gov/apps/contacts/
information
   Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 81 of 84




                           Chapter 6 - Appendix D
        (Rev. 10, Issued: 02-19-10, Effective/Implementation Date: 03-01-10)

The Most Commonly Prescribed Drug Classes for the Medicare Population

   3- HYDROXY- 3- METHYLGLUTARYL COENZYME     HORMONAL AGENTS, STIMULANT/
   A (HMG COA) REDUCTASE INHIBITORS           REPLACEMENT/ MODIFYING (THYROID)
   5 ALPHA- REDUCTASE INHIBITORS              INSULIN, INTERMEDIATE- ACTING
   ADENOSINE DIPHOSPHATE P2Y12 INHIBITORS     INSULIN, LONG- ACTING
   ALPHA 1- ADRENERGIC BLOCKING AGENTS        INSULIN, SHORT- ACTING
   ALPHA- ADRENERGIC AGONISTS                 LAXATIVES
   ALPHA- ADRENERGIC AGONISTS, OPHTHALMIC     LEUKOTRIENE RECEPTOR ANTAGONISTS
   ANGIOTENSIN II RECEPTOR ANTAGONISTS        LINCOMYCIN ANTIBACTERIALS
   ANGIOTENSIN- CONVERTING ENZYME (ACE)
   INHIBITORS                                 LOCAL ANESTHETICS
   ANTI- INFLAMMATORIES, INHALED
   CORTICOSTEROIDS                            LOOP DIURETICS
                                              LTC DRUGS- AMINO DERIVATIVE PENICILLINS
   ANTIARRHYTHMICS - CLASS IA/ II/ III/ IV    (CHEWABLE)
                                              LTC DRUGS- AMINO DERIVATIVE PENICILLINS
   ANTICHOLINERGICS                           (ORAL LIQUID)
   ANTICOAGULANTS                             LTC DRUGS- ANTIEMETICS (SUPPOSITORY)
                                              LTC DRUGS- BRONCHODILATORS,
                                              SYMPATHOMIMETIC (SHORT- ACTING
   ANTIDEPRESSANTS, OTHER                     SOLUTION)
                                              LTC DRUGS- HISTAMINE2 (H2) BLOCKING
   ANTIEMETICS                                AGENTS (ORAL LIQUID)
   ANTIHERPETIC AGENTS                        LTC DRUGS- LOOP DIURETICS (ORAL LIQUID)
   ANTISPASMODICS, GASTROINTESTINAL           LTC DRUGS- MACROLIDES (ORAL LIQUID)
                                              LTC DRUGS- NONSTEROIDAL ANTI-
   ANTISPASMODICS, URINARY                    INFLAMMATORY DRUGS (ORAL LIQUID)
   ANTISPASTICITY AGENTS                      MACROLIDES
   ANXIOLYTICS                                MISCELLANEOUS ANTIBACTERIALS
   ATYPICALS                                  NICOTINIC ACID
   AZOLE ANTIFUNGALS, ORAL                    NITROFURAN ANTIBACTERIALS
   BETA- ADRENERGIC BLOCKING AGENTS WITH      NONSELECTIVE BETA- ADRENERGIC BLOCKING
   VASODILATING PROPERTIES                    AGENTS
   BETA- ADRENERGIC BLOCKING AGENTS,
   OPHTHALMIC                                 NONSTEROIDAL ANTI- INFLAMMATORY DRUGS
   BETA- LACTAM, PENICILLINS                  OPHTHALMIC AMINOGLYCOSIDES
   BIGUANIDES                                 OPHTHALMIC ANTI- ALLERGY AGENTS
Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 82 of 84




                                           OPHTHALMIC PROSTAGLANDIN AND
BIPOLAR AGENTS                             PROSTAMIDE ANALOGS
BISPHOSPHONATES, ORAL                      OPIOID ANALGESICS, LONG- ACTING
BOWEL PREPARATION PRODUCTS                 OPIOID ANALGESICS, SHORT- ACTING
                                           OPIOID ANALGESICS, SHORT- ACTING WITH
BRONCHODILATORS, ANTICHOLINERGIC           APAP
BRONCHODILATORS, SYMPATHOMIMETIC           PHOSPHODIESTERASE III/ ADENOSINE UPTAKE
(LONG- ACTING)                             INHIBITORS
BRONCHODILATORS, SYMPATHOMIMETIC
(SHORT- ACTING)                            POLYENE ANTIFUNGALS
CALCIUM CHANNEL BLOCKING AGENTS (NON-
DIHYDROPYRIDINES)                          POTASSIUM SUPPLEMENTS
CALCIUM CHANNEL MODIFYING AGENTS           POTASSIUM- SPARING DIURETICS
CARDIOSELECTIVE BETA- ADRENERGIC
BLOCKING AGENTS                            PROGESTINS
CARDIOVASCULAR AGENTS, OTHER               PROTECTANTS, GASTROINTESTINAL
CEPHALOSPORIN ANTIBACTERIALS, 1ST
GENERATION                                 PROTON PUMP INHIBITORS
CEPHALOSPORIN ANTIBACTERIALS, 2ND
GENERATION                                 QUINOLONES
CHOLESTEROL ABSORPTION INHIBITORS          SEDATIVES/ HYPNOTICS
CHOLINESTERASE INHIBITORS                  SELECTIVE ESTROGEN RECEPTOR MODIFIERS
                                           SEROTONIN/ NOREPINEPHRINE REUPTAKE
DIHYDROPYRIDINES                           INHIBITORS
DOPAMINE AGONISTS, NONERGOT                SKELETAL MUSCLE RELAXANTS
DOPAMINE PRECURSORS                        SMOKING CESSATION AGENTS
ESTROGENS                                  SODIUM CHANNEL INHIBITORS
FIBRATES                                   SULFONAMIDES
GAMMA- AMINOBUTYRIC ACID (GABA)
AUGMENTING AGENTS                          SULFONYLUREAS
GLUCOCORTICOIDS, OPHTHALMIC                TETRACYCLINES
GLUCOCORTICOIDS- SYSTEMIC                  THIAZIDE DIURETICS
GLUCOCORTICOIDS- TOPICAL- MEDIUM
POTENCY                                    THIAZOLIDINEDIONES
GLUCOCORTICOIDS-TOPICAL-HIGH POTENCY       TRICYCLICS
GLUTAMATE PATHWAY MODIFIERS                VASODILATORS, DIRECT- ACTING ARTERIAL
                                           VASODILATORS, DIRECT- ACTING ARTERIAL/
GLUTAMATE REDUCING AGENTS                  VENOUS
HISTAMINE1 (H1) BLOCKING AGENTS, MILDLY/
NON- SEDATING                              XANTHINE OXIDASE INHIBITORS
HISTAMINE2 (H2) BLOCKING AGENTS
        Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 83 of 84




                               Chapter 6 - Appendix E
                   Sample Transition Supply Scenarios and Eligibility
           (Rev. 18, Issued: 01-15-16, Effective: 01-15-16; Implementation: 01-15-16)

 A Part D sponsor must provide for an appropriate transition process for certain enrollees who
 are prescribed Part D drugs that are non-formulary in order to promote continuity of care and
 avoid interruptions in drug therapy while a switch to a therapeutically equivalent medication or
 the completion of an exception request to maintain coverage of an existing drug based on
 medical necessity reasons can be effectuated. See Sections 30.4 – 30.4.11 for additional
 guidance.

    Coverage Year 1                  Coverage Year 2                      Transition Eligible?
Sponsor A                  Sponsor A                                No
Plan ABC (on formulary)    Plan ABC (on formulary)                  No change in formulary

                           Sponsor A                                Yes
                           Plan ABC (non-formulary and/or new       Negative change; potential
                           UM criteria)                             interruption of coverage
                           Sponsor A                                No
                           Plan EFG (on formulary)                  No change in formulary

                           Sponsor A                                Yes
                           Plan EFG (non-formulary and/or UM        Non-formulary change; potential
                           criteria)                                interruption of coverage
                           Sponsor B                                No
                           Plan JKL (on formulary)                  No interruption of coverage

                           Sponsor B                                Yes
                           Plan JKL (non-formulary and/or UM        Non-formulary change; potential
                           criteria)                                interruption of coverage
Sponsor A                  Any Sponsor                              No
Plan DEF (non-             Any Plan (on formulary)                  No interruption of coverage
formulary)
[filled under exception]   Sponsor A                                Yes
                           Plan DEF (non-formulary)                 Plans may approve an exception
                                                                    or transition to a formulary item
                                                                    prior to the new contract year
                           Sponsor A                                 Yes
                           Plan DEF (on formulary, with UM          Plans may approve an exception
                           criteria)                                or transition to a formulary item
                                                                    prior to the new contract year
                           Sponsor B                                Yes
                           Plan MNO (non-formulary and/or UM        Potential interruption of coverage
                           criteria)
       Case 1:19-cv-12132-ADB Document 49-1 Filed 12/03/19 Page 84 of 84



 Transmittals Issued for this Chapter

Rev #  Issue Date Subject                                  Impl Date CR#
R18PDB 01/15/2016 Chapter 6 Part D Drugs and Formulary     01/15/2016 01/15/2016
                  Requirements
R10PDB 02/12/2010 Chapter 6 Part D Drugs and Formulary     03/01/2010 N/A
                  Requirements
R2PDB 07/18/2008 Initial release of chapter                07/18/2008 N/A
